Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 1 of 71

5/21/2019 4:13 PM
Velva L. Price
District Clerk
Travis County
D-1-GN-18-006888

CAUSE NO. D-1-GN-18-006888 Carrisa Stiles

Notice of Removal
Exhibit

MANCHESTER TEXAS FINANCIAL
GROUP, LLC; MANCHESTER AUSTIN,
LLC d/b/a MANCHESTER AUSTIN
HOTEL, LLC, as assignee of
MANCHESTER TEXAS FINANCIAL GROUP,
LLC; and MANCHESTER FINANCIAL
GROUP, LLC

A-27

IN THE DISTRICT COURT

 

Plaintiffs, 126th JUDICIAL DISTRICT

VS.

THE CHUBB CORPORATION aka ACE
AMERICAN INSURANCE COMPANY,
ALLIANT INSURANCE SERVICES, INC., and
LOCKTON COMPANIES, LLC

TRAVIS COUNTY, TEXAS

Ge & 3 TR COR WR WR Wr WR On On On On On On Wn KU Ur WH

Defendants.

PLAINTIFFS’ G64*/ OND AMENDED PETITION

COME NOW, PLAINTIFES9 MANCHESTER TEXAS FINANCIAL GROUP, LLC;
MANCHESTER AUSTIN, LI t/b/a MANCHESTER AUSTIN HOTEL, LLC, as assignee of
MANCHESTER TEXAS SSINANCIAL GROUP, LLC; and MANCHESTER FINANCIAL
GROUP, LLC (hereipaner collectively referred to as “MANCHESTER’”) and file this Second
Amended Originas’etition complaining of ACE AMERICAN INSURANCE COMPANY
(improperly maimed as “The CHUBB CORPORATION aka ACE AMERICAN INSURANCE

COMPANY”), and for cause of action would respectfully show unto the Court as follows:

I. DISCOVERY CONTROL PLAN

1. Pursuant to Texas Rule of Civil Procedure 190.4, Plaintiffs intend for discovery to be

conducted under Level 3 of the Discovery Control Plan.

Plaintiffs’ Second Amended Petition 1
APP 0514
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 2 of 71

Il. PARTIES

2. Plaintiff MANCHESTER TEXAS FINANCIAL GROUP, LLC, is a Delaware, linited
liability company which is authorized to conduct business in the State of Texas and is c/naucting
business in Texas.

3. Plaintiff, MANCHESTER AUSTIN, LLC d/b/a MANCHESTER AUST!S HOTEL, LLC,
as assignee of MANCHESTER TEXAS FINANCIAL GROUP, LLCO a Delaware limited
liability company which is authorized to conduct business in the State of Texas and is conducting
business in Texas.

4, Plaintiff MANCHESTER FINANCIAL GROUP, LUC is a California limited liability
company which is authorized to conduct business in the/State of Texas.

5. Defendant, ACE AMERICAN INSURANCLXACOMPANY (improperly named as “THE
CHUBB CORPORATION aka ACE AMEKICAN INSURANCE COMPANY’) (hereinafter
“ACE”), is a foreign insurance carrier orgasi#ed and existing under the laws of Pennsylvania and
is authorized to conduct business, ana%e conducting business, in Texas. Upon information and
belief, ACE may be served throwgmits designated agent for service of process, CT Corporation
System, 1999 Bryan Street, Sutc 900, Dallas, Texas 75201-3136.

III. JURISDICTION

6. This Court has jzrisdiction over this matter because the amount in controversy exceeds the
minimal jurisdict\o.al limits of this Court.

7. ThiSsC> art has jurisdiction over Defendant ACE because this Defendant engages in the
businces “of insurance in the State of Texas and Plaintiffs’ causes of action arise out of
Deierdant’s business activities in Texas. Specifically, ACE’s business engagements in Texas

u.clude, but are not limited to, the following: making and issuing contracts of insurance; taking

Plaintiffs’ Second Amended Petition 2
APP 0515
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 3 of 71

or receiving applications for insurance; receiving or collecting premiums, commissions or other
consideration; and delivering contracts of insurance to residents of Texas or to .pirsons
authorized to do business, and doing business, in the State of Texas. TEX. CIV. PRC. & REM.
CODE §17.042.
IV. VENUE
8. Venue is proper in Travis County, Texas because the insured(vhoperty giving rise to
Plaintiffs’ causes of action is situated in Travis County, Texas. TEX. CIv. PRAC. & REM. CODE
§$15.032.
V. CLAIMS FOR RELIEF

9. In compliance with Texas Rule of Civil Procedur> 47, Plaintiffs seek monetary relief over

$1,000,000.
VI. BaC<GROUND

10. On May 19, 2014, MANCHESTER “TEXAS FINANCIAL GROUP, LLC (hereinafter
“MTFG”) engaged Hunt Constructtés’ Group, LLC (hereinafter “Hunt’) as the General
Contractor to build the Fairmont Adstin, a 37-story luxury hotel, located at 101 Red River Street,
Austin, Texas 78701. (hereinotter the “Project” or the “Hotel’). The contract documents
between MTFG and Hunt consist of: AIA Document A133-2009 Standard Form of Agreement
Between Owner and S<nstruction Manager; a second signature page to the Contract executed by
Michael Fratianis a Guaranteed Maximum Price Amendment to the Contract; an Assignment
and Asstmytion agreement between Plaintiffs MANCHESTER AUSTIN, LLC d/b/a
MANSGEESTER AUSTIN HOTEL, LLC and MANCHESTER TEXAS FINANCIAL GROUP,
LLG, and AIA Document A201-2007 General Conditions to the Contract for Construction

(iereinafter “General Conditions’).

Plaintiffs’ Second Amended Petition 3
APP 0516
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 4 of 71

11. The initial final completion date for the Project was June 3, 2017; however, completion
of the Project has been delayed due to various events, some of which are covered (injler
MANCHESTER’s insurance policies.

The Builder’s Risk Policy

12. Section 11.3 of the General Conditions in the contract documents executed between
MANCHESTER and Hunt requires MANCHESTER, as the Owner(to° purchase property
insurance written on a builder’s risk “all-risk” or equivalent policy form. The policy must cover:
“perils of fire (with extended coverage) and physical loss¢pr*’damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse, earthquake, flood,
windstorm, falsework, testing and startup, resultant camnage from defective workmanship or
design, temporary buildings and debris removal increding demolition occasioned by enforcement
of any applicable legal requirements, and saliycover reasonable compensation for Architect’s
and Contractor’s services and expenses rewired as a result of such insured loss.” Additionally,
MANCHESTER must pay any deductivlzs.

13. MANCHESTER purchaseay and ACE issued, an insurance policy under Construction
Risk Coverage Form ACE0T2~ bearing Policy No. 108909726 001 (hereinafter “BUILDER’S
RISK POLICY” or “BRyPOLICY”). The BR POLICY was initially effective November 5, 2014
through August 5,217, but was thereafter extended to December 31, 2017 pursuant to the
Extension of Tei: provisions in the policy and agreement of the parties, with the exchange of
reasonabléaccrsideration. A true and correct copy of the BR POLICY is attached hereto as
Exhit* “i”. The BR POLICY insured the Project identified as the Fairmont Austin Convention
Certe.: Hotel, and lists Plaintiff MANCHESTER AUSTIN, LLC as the Named Insured.

fé dditional Named Insureds include Plaintiffs MANCHESTER TEXAS FINANCIAL GROUP,

Plaintiffs’ Second Amended Petition 4
APP 0517
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 5 of 71

LLC and MANCHESTER FINANCIAL GROUP, LLC as well as Fairmont Austin Hotel, LLC
and Hunt Construction Group/AECOM. The BR POLICY was entered into in the State of ‘Cexas
by parties located in Texas for a Project to be built and work performed in Austin, Teas.

Claims & Losses Under the BR POLICY

14. The BR POLICY is an all-risk policy which “insures against direct fl ysical LOSS to
property of every kind and description intended to become a permanent tnt of, or be consumed
in, the construction, fabrication, assembly, installation, erection. or alteration of’ the Project,
subject to limited exclusions. See Exhibit 1 at p.23. In additigny coverage is afforded under
various Endorsements made a part of the BR POLICY.

15. During the terms of the BR POLICY, MANCHESTER sustained covered losses,
including but not limited to, physical loss or damage“ insured property and the associated costs,
expenses and delays caused thereby. ACE wis miely and adequately notified of such losses and
the covered damages according to the termm.ef the BR POLICY, and MANCHESTER requested
coverage by ACE of all covered losses tewhich it is entitled.

16. Such insured losses inclyas, but are not limited to, the following: (a) extraordinary
rainfall in the spring of 20¢3«Claim No. JY15J0313995) caused no less than $940,467 in
covered damages resulting from de-watering, protection of property, extended general conditions
expenses, etc.; (b) gieszad water intrusion in July 2015 (Claim No. JY17039588X) that resulted
when the de-wa‘eing measures installed by the Contractor and/or Subcontractor to protect
constructiéa (“ the foundation and water cut-off wall failed to function, thereby causing covered
damat« %o the in-process construction and requiring no less than $636,636 in repair and
ren.eciation expenses; (c) collapse of the portico on August 26, 2017 caused by the failure of the

e nbedded hangers to which the portico was attached to the Hotel (Claim No. KY17K2219415)

Plaintiffs’ Second Amended Petition 5
APP 0518
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 6 of 71

resulting in covered damages to the portico of no less than $1,436,624; and (d) failure of the fire
suppression standpipe on November 21, 2017 (Claim No. KY17K2396383), which, caused
extensive flooding of the Hotel and resulted in covered damages of no less than $9/.72,556.64,
which was paid in part by ACE leaving approximately $919,152.35 wrongfully wepaid.

17. By way of illustration and example only, as it relates to the portica’(liim (Claim No.
KY17K2219415), in the early morning on August 26, 2017, the north)jortico over the main
entrance to the Hotel fell to the ground. The portico was designed to withstand winds well in
excess of 100 mph. Although Hurricane Harvey was active #gne south and east, closer to
Houston, records maintained by the National Oceanic ancyAtmospheric Administration reflect
wind speeds of only 30 mph with occasional gusts up,to.54 mph in Austin.

18. Investigations by ACE and others, including \“ANCHESTER, demonstrated the collapse
occurred due to a failure of the welds in the siruytures embedded within the concrete columns of
the Hotel to which the portico was attachees, Those structures consisted of two steel plates joined
by 20 large iron bars welded to the indice face of the plates. The result was a unit that looked
something like an “H” with flat plates for the vertical components and multiple iron bars for the
cross members. The embedile* units were designed as a unit separate from the portico itself,
which was attached separately to the outer face of the embedded hanger units. The embedded
hangers were fabricaiad offsite and brought in their completed form to the Hotel where they were
set in place in thatorms for pouring of the concrete columns. The cement was then poured into
the columiims and the embedded units were thereby incorporated into the columns with the
outer, slate accessible to attach the portico. The portico was bolted and welded to the exposed
emuer plate at a much later date.

19. After receiving timely notice, ACE opened Claim No. KY17K2219415 to evaluate

Plaintiffs’ Second Amended Petition 6
APP 0519
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 7 of 71

coverage for this event. MANCHESTER provided ACE all requested information and allowed
ACE unfettered access to the job site and records necessary to conduct its investigation.

20. After a lengthy delay without a coverage decision, on October 18, 2017, MAM CHESTER
again contacted ACE to request a coverage decision, which was ostensiblyedelayed by the
overdue causation reports from ACE’s metallurgist and engineer. Eventuaily ACE provided
MANCHESETER a report regarding the event, which was prepared (sts request by Wiss,
Janney, Elstner Associates, Inc. The report included no criticism of the construction or
installation of the portico itself, but laid all of the blame on the espbedded hangers.

21. On December 19, 2017, four months after receiviag ihe initial notice of claim, ACE
notified MANCHESTER that it would not cover the poragp loss, even in part. To be clear, when
the hangers failed and the portico fell, it caused damase to doors, glass, and other elements of the
Hotel, that were covered by ACE under a s¢pajate claim number. MANCHESTER alleges no
wrongdoing in connection with the paymest*of that separate claim. In its evaluation of Claim
No. KY17K2219415, however, ACE Yetused to apply the “Cost of Making Good” exclusion
which would reduce the amount rthe claim only by the cost necessary to prevent the loss had
the causal deficiencies beew Scentified before the loss. In fact, the cost to remedy the
deficiencies (inadequate, welds and arguably improper design of the embed hanger units) was
implemented by MANCHESTER before the portico was rebuilt and re-attached. The “fix”
necessary to “make good” the embed plates was simply drilling holes through the embed plates
and colunt» fom one side of the column to the other, then passing treaded iron rods through the
plates ene} column from side to side and applying a washer and bolt to each end. By doing so,
anyedeficiencies in the strength of the welds, the rigidity of the plates or the design were

completely eliminated at a very low cost.

Plaintiffs’ Second Amended Petition 7
APP 0520
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 8 of 71

22. ACE’s denial of coverage on the portico claim is not supported by the facts, the BR
POLICY language, ACE’s investigation, other investigations, the results of which were proviiled
to ACE, or applicable law. ACE applied an unreasonable interpretation to the BX, POLICY
language and ignored the facts. Moreover, ACE acted knowingly and intentiosally in denying
coverage for a claim that was clearly covered.

23. Similar evidentiary facts with respect to each claim under the B& POLICY which ACE
failed and refused to cover in full will be developed in discovery and proven at trial.

Vil. NOTICE & CONDITIONS PRECEDENT

24. MANCHESTER has fully or substantially perforned all acts necessary to perfect and
establish all claims and causes of action asserted in this (awsuit.

25. All conditions precedent to MANCHESTEx%s right to recover on any of the claims and
causes of action asserted in this lawsuit have/seen discharged, satisfied or fully performed.

VII. CAUSES OF ACTION

COUNT ONE: NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
UNFAIR SET” SEMENT PRACTICES AGAINST ACE

26. Each of the foregoing avegations is incorporated fully herein by reference.

27. Without excuse cf justification, ACE engaged in conduct, including affirmative acts and
omissions that constitut® multiple violations of Chapter 541 of the Texas Insurance Code. All
violations under tls article are made actionable by Texas Insurance Code § 541.151, and the
damages sougit\are authorized pursuant to § 541.152.

28..A KF violated Texas Insurance Code § 541.060(a) by engaging in multiple unfair
settlement practices, including but not limited to: (a) misrepresenting to Plaintiffs a material fact
Gapolicy provision relating to the coverage at issue; (b) failing to attempt in good faith to

effectuate a prompt, fair and equitable settlement of a claim after ACE’s liability had become

Plaintiffs’ Second Amended Petition 8
APP 0521
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 9 of 71

reasonably clear; (c) failing to promptly provide Plaintiffs a reasonable explanation of the basis
in the policy, in relation to the facts or applicable law, for denial of a claim or offei.of a
compromise settlement of a claim; (d) failing within a reasonable time to affi¢m or deny
coverage of a claim to Plaintiffs or submit a reservation of rights to Plaintiffs; amd _(e) refusing to
pay claims without conducting a reasonable investigation with respect to such.c/aims.

29. Each of the claims under the BR POLICY, which were denied ‘p/full or in part, or for
which payment was delayed are in fact covered claims to which MANCHESTER is entitled to
full payment. ACE knowingly and intentionally delayed payapenit, refused to make the full
payment and/or denied payment in full on covered claims when it knew, or reasonably should
have known, that it was reasonably clear that the claims were covered and it knew, or reasonably
should have known, there was no reason to deny the elaims, delay payments or reduce payments.

30. Further, MANCHESTER expressly¢notitied ACE orally and in writing, and ACE
independently knew or should have knowzethut delays in payment or denial of payment created a
high probability of dire financial and ov»¢r consequences to the Project. These dire consequences
include, but are not limited to: the potential for contractors dependent upon payment out of the
proceeds of the covered clan to walk off the job; unnecessary and financially devastating
delays in completion of,the Hotel resulting in increased construction and related costs; loss of
business revenue; anc/er unsustainable financial burdens to MANCHESTER to make payments
from its own funds

31. Cépseguently, MANCHESTER is entitled to damages as set forth in Section 542.060 of
the Toxa® Insurance Code for its covered losses under the BR POLICY, as follows: (a) Claim
No.wl¥15J0313995 of no less than $940,467; (b) Claim No. JY17039588X of no less than

$536,636; (c) Claim No. KY17K2219415 of no less than $1,436,624; and (d) Claim No.

Plaintiffs’ Second Amended Petition 9
APP 0522
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 10 of 71

KY17K2396383 of no less than $919,152.35, plus further and additional damages as may be
proven at trial.

32. ACE’s unreasonable, knowing and intentional violations of its contractual, common law
and statutory duties were a direct, proximate and legal cause of damages to MANCHESTER.
ACE is therefore liable to MANCHESTER for damages in the form of sum due under the
insurance contract, compensatory damages for its tortious acts and omisins, three times actual
damages, court costs, attorneys’ fees, and punitive and exemplary damages upon proof at trial.
TEX. INS. CODE § 541.152(a)(1).

COUNT TWO: NONCOMPLIANCE WITH TH.! TEXAS INSURANCE CODE:
PROMPT PAYMENT OF CLADAS AGAINST ACE

33. Each of the foregoing allegations is incorporate fully herein by reference.

34. ACE engaged in conduct, including af{itriative acts and omissions, that constitutes
violations of Chapter 542 of the Texas Insuranvte Code by delaying and/or failing to timely pay
MANCHESTER’s covered losses and@anvages.

35. Consequently, MANCHES™SR is entitled to damages as set forth in § 542.060 of the
Texas Insurance Code for its goVcred losses under the BR POLICY as follows: (a) Claim No.
JY 15J0313995 of no less/than’$940,467; (b) Claim No. JY17039588X July 2015 of no less than
$636,636; (c) Claim Now. Y17K2219415 August 26, 2017 of no less than $1,436,624; (d) Claim
No. KY17K23963023 of no less than $919,152.35; and (e) additional damages as may be proven
at trial.

36.,A CF violated the prompt payment of claims provisions of the Texas Insurance Code,
nameiysection 542.051 et seq., by:

a. Failing, within 15 days of the notice of each claim, to acknowledge receipt of the

claim in writing; begin an investigation; and request necessary documentation

Plaintiffs’ Second Amended Petition 10
APP 0523
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 11 of 71

from the insured which ACE reasonably believed would be required to reach a
coverage decision, as required by TEX. INS. CODE § 542.056;

b. Failing to timely notify MANCHESTER in writing of its acceptance«or rejection
of the Claim, and to state the reasons for such denial, within theyappticable time
constraints provided by TEX. INS. CODE § 542.056; and/or

c. Delaying payment of the Claim following ACE’s receipt ail items, statements,
forms reasonably requested and required, longer than,the amount of time provided
by TEX. INS. CODE § 542.058.

37. Consequently, MANCHESTER is entitled to damages as set forth in § 542.060 of the
Texas Insurance Code for its covered losses under the BR POLICY as follows: (a) Claim No.
JY 15J0313995 2015 of no less than $940,467; (b) Ciatm No. JY17039588X July 2015 of no less
than $636,636; (c) Claim No. KY17K2219445 /\ugust 26, 2017 of no less than $1,436,624; and
(d) Claim No. KY17K2396383 of no lese=thén $919,152.35; and (e) any additional damages as
may be proven at trial.

38. Each of the claims underntte BR POLICY, which were denied in full or in part, or for
which payment was delayed/aie in fact covered claims to which MANCHESTER is entitled to
full payment. ACE knowingly and intentionally delayed payment, refused to make the full
payment and/or denied payment in full on covered claims when it knew, or reasonably should
have known, that was reasonably clear that the claims were covered and it knew, or reasonably
should have own, there was no reason to deny the claims, delay payments or reduce payments.

39¢bach of the claims which were denied in full or in part, or for which payment was
delayed under the BR POLICY, were in fact covered claims to which MANCHESTER is entitled

t) full payment. Further, each of the aforementioned unfair settlement practices was committed

Plaintiffs’ Second Amended Petition 11
APP 0524
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 12 of 71

knowingly and intentionally by ACE.

40. MANCHESTER expressly notified ACE orally and in writing, and ACE indepencertly
knew or should have known that delays in payment or denial of payment creéted a high
probability of dire financial and other consequences to the Project. These dixe cansequences
include, but are not limited to: the potential for contractors dependent upongéy ment out of the
proceeds of the covered claims to walk off the job; unnecessary and(Vinancially devastating
delays in completion of the Hotel resulting in increased construction and related costs; loss of
business revenue; and/or unsustainable financial burdens to M4aiCHESTER to make payments
from its own funds.

41. ACE’s unreasonable, knowing and intentional viotations of its contractual, common law
and statutory duties are a direct, proximate and legancause of damages to MANCHESTER. ACE
is therefore liable to Plaintiffs for damage¢ 1 the form of sums due under the contract of
insurance, compensatory damages for itstertious acts and omissions, three times the actual
damages suffered by Plaintiffs; courteeosts and attorneys’ fees; 18% annual interest on the
damages awarded; and for any additonal damages which may be proven at trial.

COUNT THREE? VIOLATIONS OF THE TEXAS DECEPTIVE TRADE
PRACTICES ACT AGAINST ACE

42. Each of the foregeing allegations is incorporated fully herein by reference.

43. At all mate.*2. times herein, MANCHESTER is a “consumer” which purchased insurance
products and,sesvices from ACE, and such products and services form the basis of this cause of
action.

44eMANCHESTER has a claim against ACE under the Texas Deceptive Trade Practices —
Consumer Protection Act (“DTPA”) based on its use and/or employment of acts or practices that

violated Texas Insurance Code Chapter 541. TEX. Bus. & COM. CODE § 17.50(a)(4).

Plaintiffs’ Second Amended Petition 12
APP 0525
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 13 of 71

45. ACE violated the DTPA in at least the following respects:

a. ACE represented the Policy confers or involves rights, remedies or oblig+tins
which it does not have, or involve, or which are prohibited by law;

b. ACE represented that goods, products or services had sponsegshin, approval,
characteristics, uses, benefits or quantities it does not have;

c. ACE failed to disclose information concerning goods, ¢r’services which were
known at the time of the transaction when such failure to disclose was intended to
induce MANCHESTER into a transaction it wowig, wot have entered into had the
information been disclosed;

d. ACE, by accepting insurance premiums %utrefusing without a reasonable basis to
pay benefits due and owing, engagct\yin an unconscionable action or course of
action prohibited by DTPA¢§17.50(a)(1)(3) in that ACE took advantage of
MANCHESTER’s lack ofsktowledge, ability, experience and capacity to a
grossly unfair degree, resting in a gross disparity between the consideration paid
in the transaction and the value received, all in violation of Chapter 541 of the
Texas Insurante Code;

e. Generally engaging in unconscionable courses of action while handling the claim;
and/oi

f. Violating the provisions of the Texas Insurance Code.

46. Asa essult of ACE’s violations, MANCHESTER suffered actual damages, and such
violati#n®were a producing, actual and proximate cause of Plaintiffs’ damages. Therefore, ACE
is. Lekie to Plaintiffs for their damages caused by violations of the DTPA, according to proof at

tie time of trial.

Plaintiffs’ Second Amended Petition 13
APP 0526
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 14 of 71

47. Each of the acts and omissions of ACE was carried out knowingly and intentionally and
each claim which was denied in full or in part, or for which payment was delayed under, tle 3R
POLICY, was in fact a covered claim to which Plaintiffs are entitled to full payments 4 CE failed
to act as a reasonable insurer under the same or similar circumstances would haveactéd.

48. ACE’s unreasonable, knowing and intentional violations of its contractvil, common law
and statutory duties were a direct, proximate and legal cause of damagesy;to MANCHESTER.
ACE is therefore liable to MANCHESTER for damages in the form of sums due under the
insurance contract, compensatory damages for its tortious actsy@nud omissions, treble damages,
punitive and exemplary damages, and court costs as well a.,re.sonable and necessary attorneys’
fees pursuant to Texas Business & Commerce Code § 17-50(d).

COUNT FOUR: BREACH OF DUTY O} °C OOD FAITH AND FAIR DEALING
AGAINS" ACE

49. Each of the foregoing allegations is incoiporated fully herein by reference.

50. ACE’s conduct constitutes a 4Yeavn of the common law duty of good faith and fair
dealing owed to insureds in insjirance contracts. ACE’s failure, as described above, to
adequately and reasonably investigate and evaluate Plaintiffs’ claims, under circumstances where
ACE knew or reasonably should have known through the exercise of reasonable diligence, that
liability was reasonably v.ear, constitutes a breach of the duty of good faith and fair dealing.

51. Specificall),..CE breached the common law duty of good faith and fair dealing owed to
MANCHESTER by inter alia its acts and omissions including but not necessarily limited to:

9. Failing to promptly provide to MANCHESTER a reasonable explanation of the
basis in the insurance policy, in relation to the facts or applicable law, for denial
of the covered claims at issue;

b. Refusing to pay claims without conducting a reasonable investigation based upon

Plaintiffs’ Second Amended Petition 14
APP 0527
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 15 of 71

i.

all available information but instead conducting investigations calculated to
construct a pretextual basis to deny the claims, relying on biased reports dnd
ignoring facts and objective reports;

In failing to perform, adopt or implement reasonable standards ior prompt
investigation of claims arising out of the above-referenced Policies;

In not attempting in good faith to effectuate a pron fair and equitable
settlement of each claim when ACE knew or reasonably should have known it
was reasonably clear that the each respective claizpwas covered;

In compelling MANCHESTER to retain cotase. and file suit to recover amounts
due under the Policy;

In representing that insurance or insutatice services are of a particular standard or
quality when they are of another;

In representing that the insurance policy confers or involves rights, remedies or
obligations which it doéSot have or which are prohibited by law;

In making or causing to be made a statement misrepresenting the terms, benefits
or provisions “I “ue insurance policy; and

Engagingyin false, misleading or deceptive acts or practices.

52. ACE’s acts aixd/ omissions in breach of the covenant of good faith and fair dealing were

the direct, proximate and legal cause of damages to MANCHESTER including loss of

opportunity:

'‘) avoid injury, unnecessary delay in construction resulting in additional

consti tctnon costs and loss of business revenue, financial costs to cover expenses and undertake

renwies and rehabilitation of the Hotel which should have been paid for from benefits due to

NIANCHESTER under the Policies at issue, court costs, attorneys’ fees and any other damages

Plaintiffs’ Second Amended Petition 15

APP 0528
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 16 of 71

according to proof at the time of trial.
COUNT FIVE: BREACH OF INSURANCE CONTRACT AGAINST ACE

53. Each of the foregoing allegations is incorporated fully herein by reference.

54. MANCHESTER purchased the subject BR POLICY and was a «named insured
thereunder. At all times MANCHESTER met and performed all of its duties and obligations
under the BR POLICY.

55. ACE was not excused from performance by any circumstance, act or law and was
obligated to meet and perform each of its duties and obligations gmaer the BR POLICY.

56. Without excuse or justification, ACE failed to purfe’m its duties and obligations to
MANCHESTER under the policy to promptly investiga‘e ¢laims and to pay claims in accordance
with the Policy provisions.

57. As a result, numerous covered claimssugmitted by MANCHESTER were not paid at all,
were paid only in part or were paid with emeessive and unjustifiable delay, in breach of the terms
of the insurance contract at issue.

58. ACE’s breach of the contrast was the direct, legal and proximate cause of damages to
MANCHESTER, includingices of benefits due under the policies, foreseeable financial
expenses and hardship caused by the need to pay for repair and rehabilitation to the Hotel out of
MANCHESTER’s ceeds when such expenses should have been paid from benefits received
from ACE, delajzn completion of the Hotel and foreseeable loss of business revenue caused
thereby, afd cfner damages according to proof at the time of trial.

PRAYER
WHEREFORE, Plaintiffs MANCHESTER TEXAS FINANCIAL GROUP, LLC;

NIANCHESTER AUSTIN, LLC d/b/a MANCHESTER AUSTIN HOTEL, LLC, as assignee of

Plaintiffs’ Second Amended Petition 16
APP 0529
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 17 of 71

MANCHESTER TEXAS FINANCIAL GROUP, LLC; and MANCHESTER FINANCIAL

GROUP, LLC pray that this Court find in their favor and award Plaintiffs the following relict:

(a) Actual damages;

(b) 18% interest per annum;

(c) Treble damages;

(d) Reasonable and necessary attorneys’ fees;

(e) Expenses and costs of Court;

(f) Pre-judgment and post-judgment interest at the highesprates permitted by law;

(g) And all other relief, both at law and in eqiity to which Plaintiffs may show

themselves to be justly entitled.

Dated: April 21, 2019

Plaintiffs’ Second Amended Petition

"espectfully submitted,

MAZZARELLA & MAZZARELLA, LLP

By:__/s/ Angelle Adams

Angelle M. Adams
TX State Bar No. 24055081
angelle @ mazzarellalaw.com

Mark C. Mazzarella

CA State Bar No. 82494
mark @ mazzarellalaw.com
(admitted pro hac vice)
Daral B. Mazzarella

CA State Bar No. 126864
daral @ mazzarellalaw.com
(admitted pro hac vice)
2550 Fifth Avenue, 9" Floor
San Diego, CA 92103-6625
(619) 238-4900 Telephone
(619) 238-4959 Facsimile

17
APP 0530
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 18 of 71

LOCAL COUNSEL:

David E. Dunham

State Bar No. 06227700
TAYLOR DUNHAM, LLP

919 Congress Avenue, Suite 2)
Austin, Texas 78701

(512) 473-2257

ATTORNEYS Ee « PLAINTIFFS
MANCHEST® TEXAS FINANCIAL
GROUP, LUGSMANCHESTER AUSTIN,
LLC d/b/a MANCHESTER AUSTIN
HOTE*«, LLC, as assignee of

MAN CRESTER TEXAS FINANCIAL
GROCP, LLC; and MANCHESTER
F.NANCIAL GROUP, LLC

Plaintiffs’ Second Amended Petition 18
APP 0531
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 19 of 71

CERTIFICATE OF SERVICE
I hereby certify that on May 21, 2019, a copy of the foregoing document was ser‘ec in

accordance with the Texas Rules of Civil Procedure on all counsel of record.

/s/ Angelle M. Adams
Angelle M. Adams

Alicia G. Curran

Cozen O’Connor

1717 Main Street, Suite 3100
Dallas, Texas 75201-7335
acurran @cozen.com

Attorneys for Defendant Ace American
Insurance Company

Sara Romine, Esq.

Carrington, Coleman, Sloman & Blument¥a!,
LLP

901 Main Street

Suite 5500

Dallas, TX 75202

SRomine@CCSB.com

Attorneys for Defendant Texas) Series of
Lockton Companies, LLC

John Mitchell Nevins, Esa)

Gordon & Rees

2200 Ross AvenuegS «ite 4100 West

Dallas, TX 75201

jnevins @ grsm.com

Attorneys forefendant Alliant Insurance Services, Inc.

Plaintiffs’ Second Amended Petition 19
APP 0532
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 20 of 71

RN
wo
&
©
D>
oO

Ss Exhibit 1

APP 0533
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 21 of 71

 

Common Policy Declarations Pac
Policy Number: 108909726 001 Company Name: ACE American Insurance Comnany
Named Insured & Mailing Address: Producer’s Name & Address:
Manchester Austin, LLC ALLIANT INSURANCE SERVICES
350 Camino De La Reina 701 B STREET
San Diego, CA 92108 SAN DIEGO, CA 92101
304192 - New
General Policy Business Description: Construction Risk
Information . ¢ ,
When Coverage Begins: 11/05/2014 12:01 A.M. Locaiir.zie at Named Insured’s Address
When Coverage Ends: 08/05/2017 12:01 A.M. Local Time at Named Insured’s Address

In return for the payment of premium, and subject to all the terins and conditions of this policy,
we agree to provide the insurance as stated in this policy.

The premium for this policy is indicated below next to the anp..cable Coverage Form(s).
Coverage Form

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction Risk Coverage Form ACE0728 (10// 3) , $ 515,646
$
»_ | $
% $
Ge $
~~ $
$
a $
_ $
Total Premium: $ 515,646
Total Assessments, Fees, Surcharges, Taxes: $ 0
Total Amount Due: $ 515,646
Minimum Earned Premium: $ 103,129

 

Attached Forms _S@aFeoims Schedule CPfs2

 

Information

 

 

Authorization Informaion

  

JOHN J. LUPICA, President
Authorized Representative

Date: 11/24/2014

 

These Declarations together with the Coverage Declarations, Common Policy Conditions and Coverage
Conditions (if applicable), Coverage Form(s) and Forms and Endorsements, if any, issued to form a part
thereof, complete the above numbered policy.

BB-5W58a (09/11) Copyright 2011 Page 1 of 1
APP 0534
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 22 of 71

Forms Schedule

Company: ACE American Insurance Company

SYM: IMC Policy ID: 108909726 001
Policy Period When Coverage Begins: 11/05/2014 12:01 A.M. Local Time At Named Ins@rec’s Address
When Coverage Ends: 08/05/2017 12:01 A.M. Local Time At Nam.gdinsured’s Address

 

 

Applicable to Form No. and Description

all Coverage BB-5W58a (09/11)-Common Policy Declarations

Parts ALL-21101 (11/06)-Trade or Economic Sanctions Endorsement

IL 02 70 (09/12)-California Changes - Cancellation And Nonreriowe.
ALL-20887 (10/06)-ACE Producer Compensation Practices,&/ec\icies

IL P 001 (01/04)-U.S. Treasury Departments’ Office of Foraian Assets Control
("OFAC") Advisory Notice to Policyholders
CC-1K11h (03/14)-Signatures

 

Commercial Form No. and Description

Inland Marine ACE0727 (10/13)-Construction Risk Declaratioi s

ACE0728 (10/13)-Construction Risk Coveragz Form

ACE0210 (01/08)-Nuclear, Biological, Chemical, Radiological Exclusion
ACE0729 (10/13)-Delay In Opening Endorsament

ACE0731 (10/13)-Rain, Sleet, lce Or Snuw Coverage Endorsement

IL 01 04 (09/07)-California Changes

IL 09 53 (01/08)-Exclusion of Cer.nima’Acts of Terrorism

TRIA15c (01/08)-Policyholder Disc ssure Notice of Terrorism Insurance Coverage
ACE0768 (10-13) - Escalation Clause Endorsement

ACE0769 (10-13) — Ordinanc \C r Law Coverage Endorsement

ACE07 24 (06/12)-ACE Inl ‘(nd Marine - Important Notice Notification of Claims

 

 

 

Form CPfs2 (12/10)
APP 0535
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 23 of 71

tes

CONSTRUCTION RISK

 

DECLARATIONS
SYM: IMC Policy ID: 108909726 001 Company Name: ACE American Insurasce Company
NAMED INSURED & Mailing Address Producer’s Name & Address
Manchester Austin, LLC ALLIANT INSURANCE SERVICES
350 Camino De La Reina 701 B STREET
San Diego ,CA 92108 SAN DIEGO, CA 92101
304192

General
Policy When Coverage Begins: 11/05/2014 12:01 A.M. Local Time at the NAMED
Information INSURED’s Address

When Coverage Ends: 08/05/2017) 12:01 A.M. Local Time at the NAMED

INSURED’s Address

In return for the payment of premium and subj‘ct)to all the terms and conditions of this Policy,
the Company agrees to provide the insurance»as, stated in this Policy.

Whenever “NCP” is shown below it denotes no coverage has been purchased and no coverage is
provided. Whenever “NA” is shown belowsit 7G iotes “Not Applicable” to that coverage, deductible, Sub-
limit of Insurance, or other policy provisiom

 

1. Description, Location and Estimated Completed Value of the INSURED PROJECT at Policy Inception

Il. Limits of
Insurance

ACE0727 (10/13)

A.

B.

am sm oO ©

G,

$

Estimated construction contract price: $298,104,060

Value of all property not aeclared in A. above to be insured by this Policy and intended for
installation under the »@»nstruction contract, whether supplied by the INSURED PROJECT
owner(s) or others(g); Not Applicable

Estimated Comrieid Value of the INSURED PROJECT at Policy Inception: $298,104,060
INSURED “7, OJECT Name: Eairmont Austin Convention Center Hotel
ContractN\mber: Not Applicable

INSURE PROJECT Description/Construction: Ground up construction - 36-stories above

ground / 4-levels below ground fire resistive
high-rise hotel building

‘NSURED PROJECT Site: 101 Red River St., Austin, TX 78702

356,027,843 100 %) partof $ 356,027,843 Per OCCURRENCE

The Company will pay no more for direct physical LOSS in any one OCCURRENCE than the above
Limit of Insurance. In addition, the Company will not pay for more than its proportionate share
(100 %) of the following Sub-limits of Insurance and Annual Aggregate Sub-limits of Insurance, which
are part of, and not in addition to, the Limit of Insurance above:

Copyright 2013 Page 1 of 4
APP 0536
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 24 of 71

te

Sub-limits of Insurance

 

 

 

 

A. Physical LOSS to the INSURED PROJECT $ 298,104,06%
B. Delay in Opening (per Form Number ACE0729) $ Per ACE07z23
C. EXISTING PROPERTY $ Not Covered
D. TRANSMISSION AND DISTRIBUTION LINES $ 250,000
E. Property in Transit per Conveyance $ 7,500,000
F. Temporary Off-site Storage and Off-site Staging
Areas, any one location $ 7,500,000
G. Expediting and Extra Expenses 207/91 the insured physical LOSS, or
ya vv0,000_ ; whichever is less
H. Debris Removal 25% of the insured physical LOSS, or
$89,000,000 ; whichever is less
|. Trees, Shrubs and Plants $ 500,000
J. Protection Service Charges $ 500,000
K. Fire Protective Equipment Recharge $ 500,000
L.. Valuable Papers and Records $ 500,000
M. Claim Preparation Expenses $ 100,000
N. Protection of Insured Property Pre-LOSS $ 250,000
O. Architects and Engineers Fees $ 500,000
P. Office and Construction Trailers/€emi trailers and their
Contents $ 250,000
Q. Ordinance or Law $ See ACE0769
R. HOT TESTING $ included
S. Furniture and Fixtures $ Included in Item A on Page 2
T. Contract Penalty $ Not Covered
U. NAMED WINDSTGR1 $ 356,027,843

Annual Aggregate Sub-limits of Insurance

lf a Sub-limiteof Insurance is shown below for FLOOD or
EARTH MOViMENT, the applicable Excluded Cause of
LOSS coxta) ned in the Construction Risk Coverage Form

is delet¢a:
A. FLOOD Per OCCURRENCE $ 100,000,000
Annual Aggregate $ 100,000,000
Bi v=ARTH MOVEMENT Per OCCURRENCE $ 100,000,000
Annual Aggregate $ 100,000,000
C. Pollution or Per OCCURRENCE $ 250.000
Contamination Clean-Up Annual Aggregate $ 250,000
D. Limited Coverage for Per OCCURRENCE $ 100,000
FUNGUS, Wet Rot, Dry
Rot or Bacteria Annual Aggregate $ 100,000
ACE0727 (10/13) Copyright 2013 Page 2 of 4

APP 0537
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 25 of 71

 

Ill. Deductibles $

A.

50,000 direct physical LOSS in any one OCCURRENCE except;

LOSS in any one OCCURRENCE caused by
or resulting from FLOOD

Subject to a maximum deductible of:

. LOSS in any one OCCURRENCE caused by

or resulting from EARTH MOVEMENT

Subject to a maximum deductible of:

LOSS in any one OCCURRENCE
caused by or resulting from WATER DAMAGE

Subject to a maximum deductible of:

LOSS in any one OCCURRENCE caused Sy
or resulting from NAMED WINDSTORM

Subject to a maximum deductible of:

. LOSS in any one OCCURRENCE

caused by or resulting from HOT<SES TING

 

IV. Rates and Adjustment

50,000
Not Applicable

50,000
Not Applicable

50,000
Not Applicable

50,000
Not Applicable

50,000

et

Coverage Type Rate
INSURED PROJECT Physical LOSS $ 0.138
Delay in Opening $ 0.180
HOT TESTING (edvs) $ Included

HOT TESTING \lays) Delay in Opening $ Included

Total Dep ssi) Premium

Subject to a minimum eamed premium of $ 103,129

ACE0727 (10/13)

Copyright 2013

Per $100 Term

Per $100 Term
Per $100 Term

Per $100 Term

Term Deposit

$ 411,383

$ 104,263
$ Included
$ Included

$ 515,646

Page 3 of 4
APP 0538
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 26 of 71

 

V. Extension of Term

 

VI. Additional
NAMED INSURED
Information

 

VII. Mortgagee and
Loss Payee
Information

 

Vill. Attached Forms
Information

Date: 11/24/2014

ACE0727 (10/13)

tes

This Policy may be extended for a period not to exceed ninety (90*scaavs from the original
expiration date shown above, subject to the same terms and conditices in effect at the time of
the extension, and subject to a pro-rata additional premium, exclusive of HOT TESTING.

The HOT TESTING PERIOD may be extended for a period not te’ exceed ninety (90) days
from the number of days for HOT TESTING stated in IV/) Sates and Adjustment above,
subject to the same terms and conditions in effect at the time ur the extension, and subject to
an additional premium based upon the number of days ohe extension period.

The NAMED INSURED must request these extensions in writing and receive acceptance
from the Company prior to the original expiration date of this Policy. If the NAMED INSURED
does not provide the aforementioned writtem extension request(s), coverage provided
hereunder shall terminate on the original expira‘orrdate stated in this Policy.

Fairmont Austin Hotel, LLC

Manchester Texas Financial GroupyLLC
Manchester Financial Group, LLC

Hunt Construction Group / AEGO™_

To Be Advised

 

Authorized Representative

Copyright 2013 Page 4 of 4
APP 0539
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 27 of 71

¥

Words and phrases that appear in CAPITALS are defined in this Policy. Pe‘emto PART F.
DEFINITIONS section in this Policy.

CONSTRUCTION RISK COVERAGE FORM

PARTA
INSURING AGREEMENT

This Policy, subject to the terms, conditions and exclusions stated herein or eauised hereto, insures against
direct physical LOSS to property of every kind and description intended to begv’me a permanent part of, or be
consumed in, the construction, fabrication, assembly, installation, erectibag “Gr alteration of the INSURED
PROJECT, as described on the Declarations and for which values have been Geclared and deposit premium paid.
If not covered by other insurance and if values have been declarea.(o_ the Company for deposit premium
calculation, this Insuring Agreement shall include coverage for TEMPORARY STRUCTURES.

PART B
LIMITS OF INSURANCE

The Company will pay no more for direct physical LOSS injany one OCCURRENCE than the amount stated on
Section Il. of the Declarations, subject to the following:

1. Sub-limits of Insurance
The Company will pay no more for direct ohysical LOSS in any one OCCURRENCE than the Sub-limit of
Insurance stated on Section II of the Lwclarations for each applicable Coverage or Extension of
Coverage.

2. Annual Aggregate Sub-limits of Ir surance
Notwithstanding the foregoing/ 7d irrespective of the stated Limit of Insurance or Sub-limits of Insurance
on the Declarations, the most“4e Company will pay for direct physical LOSS in any one OCCURRENCE,
and in the aggregate for Givest physical LOSS from all OCCURRENCES in any one Policy year for all
Coverage(s) and Extens crs of Coverage in or endorsed on this Policy, including the Delay in Opening
Coverage, is the Anrua.Aggregate Sub-limit(s) of Insurance stated on the Declarations.

These Sub-limits of Insurance and Annual Aggregate Sub-limits of Insurance are part of, and not in addition to,
the Limit of Insurance per] GCURRENCE stated on the Declarations.

PART C
EXTENSIONS OF COVERAGE

This Policy, s@xiect to all the terms, conditions and exclusions stated herein or endorsed hereto, is extended to
insure the te''Gwing extensions of coverage if a dollar value is stated in the applicable Sub-limit(s) of Insurance or
Annual Ac gregate Sub-limit(s) of Insurance on the Declarations.

1. Froperty in Transit

Property in due course of transit that is intended to become a permanent part of, or be consumed in the
INSURED PROJECT and subject to the following additional conditions:

A. Coverage shall attach upon commencement of loading and cease upon completion of unloading.

B. No coverage is provided for airborne shipments.

ACE0728 (10/13) Copyright 2013 Page 1 of 22
APP 0540
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 28 of 71

tes

C. No coverage is provided for waterborne shipments except on coastal and inland waterways.

D. This extension of coverage shall be void if the NAMED INSURED enters into any agreement with a
carrier, releasing them from their common law or statutory liability or agreeing that thigyrolicy shall in
any way inure to the benefit of such carriers. However, the NAMED INSURED mj) wethout prejudice
to this extension of coverage, accept such bills of lading, receipts, or contracts “¢ transportation as
are ordinarily issued by carriers containing a limitation as to the value of insured property.

2. Temporary Off-Site Storage and Off-Site Staging Areas

Property to be used in, or incidental to, completion of the INSURED PROJECT while located in temporary
off-site storage or off-site staging areas away from the INSURED PROS&SCT site anywhere within the
Policy territory, excluding property located at the manufacturer’s or gue iier’s site or while in due course
of transit if such equipment is the property of, or in the care, custed\\ and control of a manufacturer or
supplier.

3. Expediting and Extra Expenses

In the event of direct physical LOSS insured hereunds% aed occurring during the Policy period, the
Company will pay for the reasonable and necessary \xtri costs to make temporary repairs, and to
expedite the permanent repair or replacement of theyinsured property which is damaged by an insured
peril; including additional wages for overtime, night werk, and work on public holidays and the extra costs
of express freight or other rapid means of transportation. In addition, the Company will pay for the
reasonable and necessary Extra Expense incwrod during the period of restoration and repair that are
over and above the total costs that would normaty have been incurred during the same period of time
had no direct physical LOSS occurred. “xu Expense shall include equipment rental, emergency
expenses, temporary use of property, demeabnization and remobilization of equipment and facilities and
other expenses necessarily incurred to redyce LOSS; excluding however, any coverage provided by the
Delay in Opening Endorsement if endorsed to this Policy.

4. Debris Removal

The Company will pay the exserse incurred in the removal of debris of the damaged insured property
under this Policy, as a result,ef.airect physical LOSS to insured property by an insured peril.

The Company will not pay «se expense to:

A. Extract CONTAMINANTS OR POLLUTANTS from the debris; or

B. Extract @QNTAMINANTS OR POLLUTANTS from land or water; or

C. Remewe,.restore or replace contaminated or polluted land or water; or

D. Remove or transport any property or debris to a site for storage or decontamination required

»ecause the property or debris is affected by CONTAMINANTS OR POLLUTANTS whether or
not such removal, transport, or decontamination is required by law or regulation.

It au Condition precedent to recovery under this extension of coverage that the Company shall have paid
or°’agreed to pay for direct physical LOSS to the insured property hereunder, and that the NAMED
INSURED shall give written notice to the Company of intent to claim for cost of removal of debris not later
than twelve months after the date of such direct physical LOSS.

% Trees, Shrubs and Plants
The Company will pay for direct physical LOSS by an insured peril to trees, shrubs and plants, which are
part of the INSURED PROJECT, and which have been installed, are in the process of being installed or
awaiting installation at the INSURED PROJECT site.

ACE0728 (10/13) Copyright 2013 Page 2 of 22
APP 0541
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 29 of 71

‘te

When a fire department, police department or other governmental authority is called te ave or protect
insured property from direct physical LOSS by an insured peril, the Company will nay vee charges that
result from:

6. Protection Service Charges

A. Awritten contract or agreement signed prior to the direct physical LOSS; or
B. Required by local ordinance.
7. Fire Protective Equipment Recharge
The Company will pay for the cost to recharge or reftiyany fire protective equipment
owned, in the control of, or used to protect insured property of the NAMED INSURED,
when discharged:
A. To prevent or control direct physical LOSS by an insured ew;
B. Accidentally; or

C. As aresult of malfunction of the equipment.

In respect of items B. and C. above, the Company wiil pay for amounts in excess of amounts recoverable
under any manufacturer’s or supplier’s warranty.

8. Valuable Papers and Records

The Company will pay the cost incurred by the NAMED INSURED to research, replace, restore, or copy
those valuable papers, records, doct mynts, blueprints, plans or drawings that are directly related to the
INSURED PROJECT, as a result/of c¢'rect physical LOSS by an insured peril.

9. Claim Preparation Expenses

The Company will pay reasonable expenses incurred by the NAMED INSURED for preparing and
certifying details of a clat resulting from a direct physical LOSS which would be payable under this
Policy, provided that)tt¢ votal amount of the direct physical LOSS exceeds the applicable Deductible.
Claim Preparation <<senses do not include fees or expenses of general public adjusters, lawyers, or
representatives or,employees of any broker or agent, and do not include salary or wages of employees of
the NAMED INS'S =D or any of its affiliates.

10. Protection ofmsesed Property Pre-LOSS

If it is necessary to move insured property from an INSURED PROJECT site, off-site storage location or
off-site staging area to preserve and protect it from imminently sustaining direct physical LOSS by an
insured peril, the Company will cover direct physical LOSS to that property while in transit or while
tercperarily stored at another location.

the NAMED INSURED must tell the Company about the removal within fifteen (15) days of first moving
such insured property or no coverage will apply to the removed property.

41. Architects and Engineers Fees
In the event of direct physical LOSS by an insured peril and occurring during the Policy period, the

Company will pay necessary and reasonable compensation for architect’s and engineer’s services and
expenses incurred by the NAMED INSURED in connection with the repair or replacement of the

ACE0728 (10/13) Copyright 2013 Page 3 of 22
APP 0542
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 30 of 71

¥

INSURED PROJECT, but excluding any costs relating to improvements and betterments to any insured
property.

This extension of coverage shall not apply to and shall not modify, amend or alter the Belay in Opening
Architect and Engineers Fees Coverage when a value is stated and endorsed to this Foucy,.

12. Office and Construction Trailers/Semi-trailers and their Contents

The Company will pay for direct physical LOSS to office and construction trailers/semi-trailers and their
contents, owned by the NAMED INSURED or in the NAMED INSURED ’s care/custody or control while in,
on or within 1,000 feet of the INSURED PROJECT site.

This coverage includes furniture, fixtures, data processing equipmet, fax systems and phone systems
but this extension of coverage does not apply to direct physicam4OSS to tools or other contractor’s
equipment, jewels, jewelry, watches, money, stamps, deeds, letters of credit, documents, tickets, plans,
blueprints, specifications or other valuable papers.

This Policy is excess over any other valid or collectible insucai‘ce available to the owner of the property.
13. Ordinance or Law

If the repair of direct physical LOSS to insured property’ caused by an insured peril becomes subject to
the enforcement of any ordinance or law that is in tecce’at the time of direct physical LOSS and that:

A. Requires the demolition of parts of the undemeged insured property; or
B. Regulates the construction or repair o1 Ganiaged insured property;
then the Company will pay for:

1. The cost of demolishing’ the,jundamaged insured property and clearing the site of debris from
such demolition; and

2. The value of such untariaged part of the insured property which must be demolished; and

3. The increased cost of repair and/or reconstruction of the damaged and undamaged insured
property on 4he.same site and limited to the minimum requirements of such ordinance or law
regulating <n repair or reconstruction of the damaged insured property on the same site.
However, the Company will not pay for any increased cost of repair or reconstruction unless the
damageés''sured property is actually rebuilt or replaced.

The Companyew..4not pay the following costs:

i. . Cust of demolition or increased cost of repair or reconstruction, debris removal, or other
consequential loss caused by the enforcement of any ordinance or law regulating asbestos or
sther hazardous material;

Cost of any governmental direction or request declaring that asbestos or other hazardous
material present in, part of or utilized on any damaged or undamaged portion of insured property
that can no longer be used for the purpose for which it was intended or installed and must be
removed, modified or abated;

iii. Cost of demolition or increased cost of repair or reconstruction, debris removal, or other
consequential loss caused by the enforcement of any ordinance or law regulating
CONTAMINANTS OR POLLUTANTS; or

ACE0728 (10/13) Copyright 2013 Page 4 of 22
APP 0543
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 31 of 71

tes

iv. Cost of compliance with the enforcement of any ordinance or law which the NAMED INSURED or
owner would have otherwise been required to comply by nature of such ordinance ‘\r law in the
absence of any direct physical LOSS covered by this Policy.

14. HOT TESTING

The Company will pay for direct physical LOSS to insured property by an insured peril while such property
is undergoing HOT TESTING during the HOT TESTING PERIOD.

Each of the following is a condition precedent to coverage for HOT TESTING.

A. All specified protective materials, systems and instrumentation are installed, activated and
operational.

B. No supervisory or safety system has been deliberately circumvented, unless such circumvention is
necessary for the conduct of testing activities as recommency teby written testing procedures and/or
manufacturers specifications and provided that such circumvention does not extend beyond that
necessary for conduct of said individual activities.

15. Furniture and Fixtures

The Company will pay for direct physical LOSS byan“insured peril to furniture and fixtures placed or
installed in the INSURED PROJECT. This preoerty is insured while awaiting installation, during
installation and after installation but only on the¢NSQURED PROJECT site.

16. Contract Penalty

The Company will pay applicable contract\~enalties for non-completion of the INSURED PROJECT which
the NAMED INSURED is required to pay.as a direct result of direct physical LOSS to insured property by
an insured peril. The penalties must be) specified in the construction contract, signed prior to the start of
construction.

This extension of coverage shaenot apply to and shall not modify, amend or alter the Delay in Opening
Coverage when a value is sfasee’and endorsed to this Policy.

17. Reward

At the Company’s Gpvon, the NAMED INSURED may be reimbursed for rewards paid, other than to the
NAMED INSURER, or any of the NAMED INSURED’s partners, members, managers or officers, for
information leadime to the conviction of any one or more persons responsible for LOSS insured under this
Policy. The Co‘npany will be the sole judge as to the payment and amount of the reimbursement.

The most thé*Sompany will pay in any one OCCURRENCE under this Extension of Coverage is $15,000.
18. Pollutionyor Contamination Clean-Up

The Qompany will pay necessary and reasonable expenses incurred by the NAMED INSURED to clean-
noezad remove CONTAMINANTS OR POLLUTANTS from land or water confined to the INSURED
PROJECT site(s) if the release, discharge or dispersal is caused by or results in direct physical LOSS that
occurs during the Policy period, and which is not excluded by this Policy.

The Company will not pay for the costs to test for, monitor or assess the existence, concentration or
effects of CONTAMINANTS OR POLLUTANTS except for testing which is performed in the course of
clean-up and removal of the CONTAMINANTS OR POLLUTANTS from the land or water.

No liability shall exist under this provision unless such expenses are reported to the Company within 180
days of the date of direct physical LOSS.

ACE0728 (10/13) Copyright 2013 Page 5 of 22
APP 0544
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 32 of 71

t€

19. Limited Coverage for FUNGUS, Wet Rot, Dry Rot or Bacteria

A. The coverage described below in B. only applies when FUNGUS, wet rot, dry rot os aacteria results

directly from an OCCURRENCE that is covered by this Policy, which takes placa curing the policy
period and only if all reasonable means were used to save and preserve the piaperty from further
LOSS at the time of and after that OCCURRENCE.

Under this Extension of Coverage, the Company will pay for:

1. Direct physical LOSS to insured property at the INSURED PROJECT caused by FUNGUS,
wet rot, dry rot or bacteria, including the cost of removal of 1% FUNGUS, wet rot, dry rot or
bacteria;

2. The cost to tear out and replace any part of a building, or other insured property as needed to
gain access to FUNGUS, wet rot, dry rot or bacteria er: yered by this Endorsement; and

3. The cost of testing performed after removal, se air, replacement or restoration of the
damaged insured property is completed, promuevsthere is a reason to believe that FUNGUS,
wet rot, dry rot or bacteria are present.

The coverage provided herein does not increas@*any other applicable Limit of Insurance or Sub-limit
of Insurance for the INSURED PROJECT. ~®@4%a particular OCCURRENCE results in LOSS by
FUNGUS, wet rot, dry rot or bacteria, as wellas other LOSS, the Company will not pay more, for the
total of all LOSS, than the applicable sLiwit of Insurance per OCCURRENCE stated on the
Declarations.

If there is covered LOSS to the INSU?=D PROJECT, not caused by FUNGUS, wet rot, dry rot or
bacteria, loss payment will not be limited by the terms of this Extension of Coverage, except to the
extent that FUNGUS, wet rot, dry rct or bacteria causes an increase in the LOSS. Any such increase
in the LOSS will be subject tc’ thesterms of this Extension of Coverage.

PART D
EXCLUSIONS
Property Excluded
This Policy does not insure:
1. Land and landgvelues and the value of cut, fill and backfill materials existing at the INSURED PROJECT

site prior to nrcyect commencement; however, to the extent included in the contract bid documents and
declared for\sccomium purposes, the value of fill and backfill materials purchased for use in the completion
of the INS JEED PROJECT is not excluded.

Notwuistanding the foregoing, labor and material charges incurred to move, remove, place or otherwise
hane's*cut, fill and backfill materials, whether insured or uninsured in the foregoing, are covered to the
e> tent such charges are included in the contract bid documents and declared for premium purposes;

2. Construction tools and equipment;

io

Vehicles or equipment licensed for highway use, watercraft or aircraft;

4. Railroad rolling stock;

5. Water, animals of any kind, standing timber, and growing crops;

ACE0728 (10/13)

Copyright 2013 Page 6 of 22
APP 0545
10.

11.

12.

Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 33 of 71

‘t

Accounts, bills, currency, stamps, deeds, evidence of debt, checks, money, securities, or other property of
a similar nature;

EXISTING PROPERTY at the INSURED PROJECT site, unless the value of same ig;Ueclared to the
Company and if a Sub-limit of Insurance is shown on the Declarations;

Property at locations other than at the INSURED PROJECT site, except Property that is in Transit or at
Temporary Off-site Storage and Off-site Staging Areas if a Sub-limit of In¢qirance is shown on the
Declarations;

Prototype, developmental, used machinery and equipment or any catalysts. while undergoing any form of
HOT TESTING;

Refractory linings and brickwork during HOT TESTING from thestinie of the first application of heat,
unless LOSS directly results from physical LOSS to other insured property by an insured peril;

TRANSMISSION AND DISTRIBUTION LINES, unless the value of same is declared to the Company and
if a Sub-Limit of Insurance is shown on the Declarations.

Any property while located at any site which stores, piycesses or otherwise handles or makes use of
radioactive materials unless reported to and acceptecyoy the Company. The foregoing shall not apply to
locations or property making use of radioactive isot@ses contained within equipment used for diagnostic
or testing purposes.

Excluded Causes of LOSS

This Policy does not insure LOSS caused direc.’y or indirectly by any of the following, and such LOSS is
excluded regardless of any other cause or event that contributes concurrently, or in sequence to the

LOSS:
1. A. Hostile or warlike activ in time of peace or war, including action in hindering,
combating, or defendir osegainst an actual, impending, or expected attack:
1. By any g®ssyrnment or sovereign power (de jure or de facto) or by any authority
maintain rgpor using military, naval, or air forces; or
2. By“mtary, naval, or air forces; or
3. Dyan agent of any such government, power, authority, or forces; it being understood that
ay discharge, explosion or use of any weapon of war employing nuclear fission or fusion
veill be conclusively presumed to be such a hostile or warlike action by such government,
power, authority or forces;
B. ‘asurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental
duthority in hindering, combating, or defending against such occurrence.

2. hOSS, damage, costs, expenses, fines or penalties incurred or sustained by or imposed on any NAMED
‘NSURED at the order of any government agency, court or authority arising from any cause whatsoever,
except physical destruction of insured property by order of public authority to prevent spread of fire or
explosion.

3 Nuclear reaction or radiation or radioactive contamination however caused. If fire ensues, liability is
specifically assumed for direct physical LOSS by such ensuing fire, but not including any direct physical
LOSS due to nuclear reaction, nuclear radiation or radioactive contamination.

ACE0728 (10/13) Copyright 2013 Page 7 of 22

APP 0546
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 34 of 71

te

A. the NAMED INSURED or of any of the NAMED INSURED’s partners, employees, dire‘ toss, trustees,
or authorized representatives;

4. Dishonest or criminal act committed by:

B. a manager or a member, or their partners, employees, directors or authorized rey cesentatives, if the
NAMED INSURED is a limited liability company;

C. anyone else with an interest in the insured property, or their employees or repiesentatives; or
D. anyone else to whom the insured property in entrusted for any purpose

This Excluded Cause of LOSS applies whether or not such persons«at?/écting alone or in collusion with
other persons or such acts occur during the hours of employment.

This Excluded Cause of LOSS does not apply to insured prope: 3srthat is entrusted to others who are
carriers for hire or to acts of destruction by employees of the Nx.MED INSURED. But theft by employees
of the NAMED INSURED is excluded.

5. Shortage found upon taking inventory.
6. Mysterious Disappearance.
7. Infestation, disease, freeze, drought and hail, :ve.aht of ice or snow or any damage caused by insects,

vermin, rodents or animals, but only as respects 1vees, Shrubs and Plants.

8. Consequential loss, damage or expens# Olyany kind or description including but not limited to loss of
market or delay, liquidated damages, pevormance penalties, penalties for non-completion, delay in
completion, or non compliance with contract conditions, whether caused by a peril insured or otherwise;

This Excluded Cause of LOSS da3s not apply to the extent coverage is provided in the EXTENSIONS OF
COVERAGE -— Contract Penalty ne shall it exclude Delay in Opening Coverage when endorsed to this
Policy.

9. LOSS covered under any wetsten or implied guarantee or warranty by any manufacturer or supplier.
10. Asbestos Hazard:

A. Asbestos material removal unless the asbestos itself is damaged by fire, lightning, aircraft impact,
explosion, riet civil commotion, smoke, vehicle impact, windstorm or hail, vandalism, malicious
mischief, leanage or accidental discharge from automatic fire protective systems.

B. Demoliticow or increased cost of reconstruction, repair, debris removal or loss of use necessitated by
the en.s:cement of any law or ordinance regulating asbestos material.

C.»Any governmental direction or request declaring that asbestos material present in or part or utilized
ow any undamaged portion of the insured property can no longer be used for the purpose for which it
+yas intended or installed and must be removed or modified.

11. OSS caused by, resulting from, contributed to or made worse by actual, alleged or threatened release,
discharge, escape or dispersal of CONTAMINANTS OR POLLUTANTS, all whether direct or indirect,
proximate or remote or in whole or in part caused by, contributed to or aggravated by any physical
damage insured by this Policy.

Nevertheless, if fire is not excluded from this Policy and a fire arises directly or indirectly from the release,
discharge, escape or dispersal of CONTAMINANTS OR POLLUTANTS, any covered LOSS which arises
directly from that fire shall (Subject to the terms, conditions and limitations of this Policy) be insured.

ACE0728 (10/13) Copyright 2013 Page 8 of 22
APP 0547
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 35 of 71

+

This Excluded Cause of LOSS shall not apply when LOSS is directly caused by fire, lightning, aircraft
impact, explosion, riot, civil commotion, vandalism, malicious mischief, smoke, vehicle impac yvjindstorm
or hail. This Excluded Cause of LOSS shall also not apply when LOSS is directly caused by, leakage or
accidental discharge from automatic fire protective systems.

12. The increased cost to comply with the enforcement of any ordinance or law that:
A. Requires the demolition of parts of undamaged insured property;
B. Regulates the construction or repair of damaged insured property;

This Excluded Cause of LOSS does not apply to the extent coverageds sre vided in the EXTENSIONS OF
COVERAGE -— Ordinance or Law.

13. LOSS, destruction, distortion, erasure, corruption, alteration, Gw@wishment in value, or loss of use or
usefulness of:

A. ELECTRONIC DATA by any cause whatsoever (insitamg but not limited to COMPUTER VIRUS);
and/or

B. ELECTRONIC MEDIA caused by or resulting@frum the LOSS, destruction, distortion, erasure,
corruption, alteration, diminishment in value, or’936 of use or usefulness of ELECTRONIC DATA;

regardless of any other cause or event that cuxtnoutes concurrently or in any sequence to the LOSS,
damage, destruction, distortion, erasure, corr4%ion, alteration, diminishment in value, or loss of use or
usefulness of ELECTRONIC DATA or ELF Gr RONIC MEDIA.

This Excluded Cause of LOSS does not apy to LOSS of ELECTRONIC DATA or ELECTRONIC MEDIA
caused by or resulting from the perils of Fire, Explosion, Riot and Civil Commotion, Vehicles and Aircraft
Impact or Collision, Sonic Boom, Sor nk er Leakage, Sinkhole Collapse, FLOOD, EARTH MOVEMENT or
Volcanic Action, if, and to the extent, such peril causing the LOSS is otherwise covered by this Policy.

14. Any LOSS or expense consists of, caused by, contributed to, or aggravated by FUNGUS, wet rot, dry
rot or bacteria, whether direcia. or indirectly the result of an insured peril. This includes, but is not limited
to, the cost for investigatioe testing, remediation services, extra expense or business interruption. Such
LOSS is excluded regemisss of any other cause or event that contributes concurrently or in any
sequence to the LOSS*

If LOSS otherwise,covered by this Policy occurs, and the cost of removal of debris is increased due to the
presence of FUNG JS, wet rot, dry rot or bacteria, this Policy will only be liable for the costs of debris
removal which\wwulu have been incurred had no such factors been present in, on, or about the insured
property to bes, coved.

This Exclu<d Cause of LOSS does not apply to the extent coverage is provided in the EXTENSIONS OF
COVEK“GE - Limited Coverage for FUNGUS, Wet Rot, Dry Rot or Bacteria.

15. Rain, sleet, ice or snow, all whether driven by wind or not, entering the interior of any insured property,
Wass:

4. The exterior of insured property is complete; and

B. Only if the exterior of insured property first sustains direct physical LOSS by an insured peril, through
which rain, sleet, ice or snow enters.

The exterior of insured property is complete only when it has been constructed to a point that it is fully
weather resistant and all of the final components of the exterior of the structure and its systems have
been completely and permanently installed. The final components include but are not limited to:

ACE0728 (10/13) Copyright 2013 Page 9 of 22

APP 0548
16.

17.

18.

Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 36 of 71

tes

The roof and roof drainage systems;
Exterior walls including siding;
Windows;

Doors;

Vents and ventilation systems;
Mechanical and electrical systems.

OaARYN>

FLOOD, but if LOSS by fire or explosion results, the Company will pay for that resulting LOSS. This
exclusion does not apply to Property in Transit.

EARTH MOVEMENT, but if LOSS by fire, explosion, or sprinkler leakaaeyresults, the Company will pay
for that resulting LOSS. This exclusion does not apply to Property in Trowisit.

Cost of Making Good:

The costs that would have been incurred to rectify any of_tie following had such rectification been
effected immediately prior to the LOSS:

A. Fault, defect, error, deficiency or omission in design, \slar's, specifications, engineering or surveying;
B. Faulty or defective workmanship, supplies or mafériar,

However, if direct physical LOSS by an insured. aril ensues, then this Policy will provide cover for such
ensuing LOSS only.

For the purpose of this Policy and not merely this Excluded Cause of LOSS, insured property, or any
portion thereof, shall not be regarded as daz.aged solely by virtue of the existence of any condition stated
under A. or B. above.

This Policy does not insure LOSS cased by any of the following, unless direct physical LOSS by an
insured peril ensues and then this Policy=insures only such ensuing direct physical LOSS:

1.

Corrosion, decay, deteriorati@e. Grosion, evaporation, inherent vice, latent defect, leakage, loss of weight,
rust, shrinkage, wear and teasor any quality in property which causes it to damage or destroy itself.

2. Normal settling, shrint(ag; cracking, expansion or contraction in foundations, walls, floors, buildings,
patios, walkways, Ci imeways, roads, or ceilings.
3. Dryness or dampes'ss of atmosphere.
4. Extremes or@iaa..ges in temperature.
ACE0728 (10/13) Copyright 2013 lisa Page 10 of 22

APP 0549
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 37 of 71

¥

These Policy Conditions apply to the entire Policy, including any endorsements attactiecs to or made
part of this Policy. However, to the extent that these Policy Conditions are in cor tict with any State
Changes or State Amendatory endorsements attached to or made part of this Policy, sne conditions of
the State Changes or State Amendatory endorsements shall take precedence.

PARTE
POLICY CONDITIONS

1. Additional Insureds

To the extent required by any written contract or subcontract for the INSURED PROJECT, and then only
as their respective interests may appear, all owners, all contractors and'su»contractors of every tier of the
INSURED PROJECT, and any other individual or entity specified imsuch written contract or subcontract,
are recognized as Additional Insureds hereunder. As respects architects, engineers, manufacturers and
suppliers, their interest is limited to their site activities only.

2. LOSS Payable
LOSS, if any, shall be adjusted with and made payable ‘9 the NAMED INSURED, or as per order of the
NAMED INSURED, whose receipt shall constitute a release in full of all liability under this Policy with
respect to such LOSS.

3. Term of Insurance

Coverage provided hereunder shall attach as Yi *ne date shown on the Declarations and shall continue in
full force and effect until:

A. the expiration date shown on the Declarations,

B. final acceptance of the INSUF.ED,-FROJECT by the owner,

C. abandonment of the INSURED PROJECT by the NAMED INSURED, or

D. the expiration of the NANED INSURED’s interest in the INSURED PROJECT;

whichever first occurs.

Permission to Occupy

The owner may\occupy the INSURED PROJECT for the purpose originally intended without the

Company’s vee'ttGn consent. The NAMED INSURED agrees that all planned fire protection and security

systems wiles installed, activated and operational prior to and during such occupancy.

4. Premiune

A..jLeposit Premium: The premium stated on the Declarations is a deposit premium and shall be
2.djusted in accordance with Paragraph 4.C. Premium Adjustment. The deposit premium shall be due
and payable within thirty (30) days of the effective date shown or per the date noted on the invoice,
whichever is earlier.

B. Reporting Provisions: Not later than thirty (80) days after the expiration, cancellation, or any
requested extension of this Policy, the NAMED INSURED shall report to the Company the total
completed value of all property including, but not limited to, all wages, expenses, materials, supplies,

equipment and such other charges, all whether provided by the owner, contractor or others, which
became a part of or was expended in the INSURED PROJECT.

ACE0728 (10/13) Copyright 2013 lag Page 11 of 22
APP 0550
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 38 of 71

te

1. The final earned premium for this Policy shall be computed by applying the rate; wsed for the
purpose of computing the deposit premium to the actual term of coverage provided and the total
completed value declared in accordance with Paragraph 4. B. Reporting ProvSions.

C. Premium Adjustment:

2. Ifthe premium so calculated shall differ from the deposit premium, such difference shall be due
and payable to the NAMED INSURED or the Company, as the case mabe

3. If the final completed values reported to the Company for the INSU®0D PROJECT vary by no
more than 10% from the estimated completed values at inception: then the Company and the
NAMED INSURED agree that no Premium Adjustment will occus, Any variation in completed
values greater than 10% will require a Premium Adjustmen.yoer 1. and 2. above using the
estimated completed value of the INSURED PROJECT at imesotion as the base.

D. Minimum Earned Premium:

1. If the NAMED INSURED cancels this Policy kef%e) the expiration date of the Policy, the
Company will charge a minimum earned preMitim as stated on the Declarations. If the
Company cancels the Policy, no minimum earnod_r-emium applies.

2. If the NAMED INSURED cancels the Policy? the Company will calculate the return premium as
determined by this Clause 4. Premiure-®ne Policy Reporting Endorsement, if any, and
amendatory endorsements, if any, attacaed to this Policy. After the Company determines the
return premium, the Company will sxbwact it from the Policy term premium to determine the
earned premium.

3. The Company will then compares#ie earned premium to the minimum earned premium stated
on the Declarations. If the earned premium is less than the minimum earned premium, the
Company will return to the NVAVIED INSURED the difference between the Policy term premium
and the minimum earned premium. If the earned premium is more than the minimum earned
premium, the Company wei return to the NAMED INSURED the difference between the Policy
term premium and the¢ssarned premium as determined by this Clause 4. Premium, the Policy
Reporting Endorsemern, if any, and amendatory endorsements, if any, attached to this Policy.

5. Deductibles

The Company will Gujust all direct physical LOSS arising out of any one OCCURRENCE as one LOSS.
The Company will. not pay for direct physical LOSS in any one OCCURRENCE until the amount of the
adjusted direct sa4ysical LOSS exceeds the applicable deductible stated on the Declarations. The
Company will #1e pay the amount of the direct physical LOSS in excess of the applicable deductible.

Where a perecntage deductible is shown on the Declarations, the deductible shall be the greater of the
dollar amcur.i shown, or the stated percentage of the total insured values at the INSURED PROJECT site
or sites wt the time and date of the LOSS, unless a maximum deductible is listed.

Indheyevent that more than one deductible shown on the Declarations, or provided in any endorsement,
shel’ apply to covered direct physical LOSS in any one OCCURRENCE, only the largest deductible shall
4e’applied.

However, if this Policy is extended to provide coverage for Delay in Opening, the deductible stated on the
applicable endorsement will be applied separately and in addition to the deductible(s) for the other
coverages provided in this Policy.

ACE0728 (10/13) Copyright 2013 Page 12 of 22
APP 0551
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 39 of 71

¥

6. Valuation

At the time and place of direct physical LOSS, the basis of adjustment of a claim, un/3ss otherwise
endorsed herein, shall be as follows:

A.

G.

Property Under Construction — The cost to repair or replace the insured property lost or damaged
with material of like kind and quality, less betterment, including contractor's reasonable profit and
overhead not exceeding the percentages in the original contract. If the“>>ured property is not
repaired or replaced then direct physical LOSS shall be settled on tha,basis of ACTUAL CASH
VALUE.

Property of Others (Including Items Supplied by the Owner) — If Pf perty of Others is new, the cost
to repair or replace the insured property lost or damaged with_noiatevial of like kind and quality, less
betterment. If Property of Others is not new then, the OwnerS°cost or ACTUAL CASH VALUE,
whichever is less.

If the Property of Others is not repaired or replaced thengjrect physical LOSS shall be settled on the
basis of ACTUAL CASH VALUE.

TEMPORARY STRUCTURES -— The cost to repair Grveplace the insured property lost or damaged
with material of like kind, quality and condition bur %s,the event the insured property is not repaired or
replaced recovery will not exceed the ACTUAL ‘SASH VALUE.

Valuable Papers and Records - The cost te sevroduce the insured property with other property of like
kind and quality including the cost of @=e ering or assembling information from back up data if
replaced, or if not replaced, at the value af plank material.

ELECTRONIC MEDIA or ELECTRONIC DATA - The cost of the blank media, plus the costs of
copying or restoring ELECTROB&’G¢ DATA from back-up or from originals of a previous generation,
not including research andsengineering or the costs or expense of recreating, gathering or
assembling such ELECTROVWWC! DATA.

This Policy does not ingu.G/any amount pertaining to the value of such ELECTRONIC DATA to the
Named Insured or any ‘9trer party, even if such ELECTRONIC DATA cannot be recreated, gathered
or assembled. If netrepaired, replaced or restored, ELECTRONIC MEDIA shall be valued at the
cost of the blank msécty.

Trees, Shrubs ane Plants - The cost to replace with property of like kind and quality plus the proper
proportion of \abor expended if such damage occurs after installation.

Office ana Gunstruction Trailers/Semi-trailers and their Contents - ACTUAL CASH VALUE.

The Company will pay for direct physical LOSS to insured property by determining its REPLACEMENT
COST orovided that the NAMED INSURED actually repairs or replaces the lost or damaged insured
propefa.or begins to repair the damaged insured property, within 24 months from the date of direct
phyaica, LOSS; otherwise, the Company will pay for direct physical LOSS to insured property by
dctesmining its ACTUAL CASH VALUE.

7. Cancellation

A.

ACE0728 (10/13)

This Policy may be cancelled by the NAMED INSURED by mailing to the Company written notice
stating when, thereafter, such cancellation shall be effective. The Company may cancel this
Policy by mailing to the NAMED INSURED at the address shown in the Policy written notice
stating when, not less than 60 days thereafter, such cancellation will be effective. In the event of
non-payment, the Company shall give 15 days notice. The mailing of notice as aforementioned
shall be sufficient proof of notice and the effective date of cancellation stated in the notice shall

Copyright 2013 Page 13 of 22
APP 0552
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 40 of 71

t

become the end of the Policy period. Delivery of such written notice either by the NAMED
INSURED or by the Company shall be equivalent to mailing.

B. If the NAMED INSURED or the Company cancels, earned premiums shall (5 :computed in
accordance with Part E.4.C. Premium Adjustment and Part E.4.D. Minimum E@ined Premium.

C. Premium adjustment may be made at the time cancellation is effected and, if not then made, shall
be made as soon as practicable after cancellation becomes effective. “ThesCompany's check or
the check of its representative mailed or delivered as aforesaid shall be a sufficient tender of any
refund of premium due to the NAMED INSURED.

8. Inspection and Audit

While this Policy is in effect, the Company may, at any reasonable¢ime, inspect the NAMED INSURED's
property and operations. However, any recommendations or information provided as a result of such
inspection(s) is not intended as a substitute for advice from a se @ expert or legal counsel the NAMED
INSURED may retain for their intended purpose(s). It is not inte: ded to satisfy any legal duty the NAMED
INSURED may have to provide a safe premises, workplace, ¢s@uct or operation.

The Company may also examine and audit the NAMED 1.'S!,RED's books and records at any reasonable
time during the Policy period, and within one year aftexthe final termination of the Policy, as long as they
relate to the subject matter of this Policy.

9. Assignment

The NAMED INSURED agrees not to assien’2nd/or transfer any legal rights or interests in the Policy
without the Company's written consent.

10. Abandonment
There will be no abandonment of/anyeinsured property to the Company.
11. Appraisal

If the NAMED INSURED aaa,the Company fail to agree on the amount of the LOSS, each, upon written
demand of either the NA’#5D INSURED or the Company made within sixty (60) days after receipt of proof
of LOSS by the Compuny, shall select a competent and disinterested appraiser. The appraisers shall
then select a comperent and disinterested umpire. If they should fail for fifteen (15) days to agree upon
such umpire, then, upon the request of the NAMED INSURED or the Company, such umpire shall be
selected by a juég4\of a court of record in the jurisdiction in which such appraisal is pending. Then, ata
reasonable tims na place, the appraisers shall appraise the LOSS based on the Valuation conditions
within the Paiiey.slf the appraisers agree, their written agreement shall determine the amount of LOSS
and shall ks ‘paid by the Company within thirty (30) days thereafter.

If the appreisers fail to agree, they shall submit their differences to the umpire. The umpire shall then
submit written award resolving such differences. Such award shall determine the amount of the LOSS
and <a’ be paid by the Company within thirty (80) days thereafter.

The M4MED INSURED and the Company shall each pay its chosen appraiser and shall bear equally the
ote expenses of the appraisal and umpire. The Company shall not be held to have waived any of its
sights by any act relating to appraisal.

12. In Case of LOSS
A. Notice of OCCURRENCE:
The NAMED INSURED will, as soon as practicable, report in writing to the Company every
OCCURRENCE that may give rise to a claim under this Policy.

ACE0728 (10/13) Copyright 2013 Page 14 of 22
APP 0553
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 41 of 71

tes

The NAMED INSURED will as soon as practicable, file with the Company a signeéc)and sworn
detailed proof of LOSS.

B. Proof of LOSS:

C. Payment of LOSS:

All adjusted claims, including partial payments thereon will be due and payabhie no later than thirty
(30) days after presentation and acceptance of proof of LOSS or partialproof of LOSS, as the
case may be, by this Company or its appointed representative.

13. Other Insurance

Except as stated in the Contributing Insurance and Excess Insurame2 articles, if there is other insurance
which is issued by another valid policy or policies of insurance, whether primary or excess, whether
collectible or not, this Policy will apply as excess insurance & vrwill not contribute with such other
insurance, nor shall the Company be liable to make any paymei.4in connection with any such portion of a
claim or suit.

14. Contributing Insurance

Permission is granted for other policies written upor*the same plan, conditions, and provisions as those
contained herein.

This Policy will contribute to the total of eaen“2OSS otherwise payable herein to the extent of the
participation of this Policy in the total Limit Gf.visurance, as provided by all policies written upon the same
plan, conditions, and provisions as thosecovtained in this Policy.

The adjustment of losses by any contributing insurance company is not binding on any other contributing
insurance company.

15. Excess Insurance

Permission is granted the NAMED INSURED to have excess insurance over the Limit of Insurance set
forth in this Policy without ¢iudice to this Policy, nor will the existence of such insurance, if any, reduce
any liability under this Povey

16. Pair and Set

A. In the eventes:,LOSS to any insured article or articles which are part of a pair or set, the measure of
LOSS to «uvh article or articles will be a reasonable and fair proportion of the total value of the pair
or set, @wi.a consideration to the importance of said article or articles, but in no event will such
LOSSsbeconstrued to mean total LOSS of the pair or set, or

B. In vse event of LOSS to any part of insured property consisting, when complete for use, of several
Dares, the Company will only be liable for the value of the part lost or damaged.

17. Reoesvery or Salvage

Any recovery or salvage will apply as if recovered or received prior to the LOSS settlement and the LOSS
will be readjusted accordingly, except for:

A. proceeds from subrogation and other insurance recovered or received after a LOSS settlement under
this Policy;

B. any recovery from suretyship, insurance, reinsurance, security or indemnity taken by or for the benefit
of the Company.

ACE0728 (10/13) Copyright 2013 Page 15 of 22
APP 0554
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 42 of 71

te

With the exception of LOSS caused by insured perils which are subject to Annual Aggregate Sub-limits of
Insurance, any LOSS hereunder will not reduce the limits available under this Policy.

18. Reinstatement

19. Subrogation

If the Company pays a claim under this Policy, it will be subrogated, to the extentuf such payment, to all
the NAMED INSURED's rights of recovery from other persons, organization’ and entities. The NAMED
INSURED will execute and deliver instruments and papers and do whateveivelse is necessary to secure
such rights.

The Company will have no rights of subrogation against:
A. any person or entity, which is an Additional Insured;

B. any other person or entity, against which the NAMED 4N‘:JURED has waived its rights of subrogation
in writing before the time of LOSS.

Notwithstanding the foregoing, it is a condition of thisyPolicy that the Company shall be subrogated to alll
the NAMED INSURED's rights of recovery against:

A. Any Architect or Engineer, whether or not a,°“AMED INSURED or Additional Insured, for any LOSS
arising out of the performance of professiena™services in their capacity as such and caused by any
error, omission, deficiency or act of the‘Aren.ect or Engineer, by any person employed by them or by
any others for whose acts they are legany able, and;

B. Any manufacturer or supplier of machinery, equipment or other property, whether or not a NAMED
INSURED or Additional Insured, (or the cost of making good any LOSS which said party has agreed
to make good under a guaran eer warranty, whether expressed or implied.

The NAMED INSURED will a@¢iein concert with the Company and all other interests concerned in the
exercise of such rights of recevery.

If any amount is recoverec \s a result of such proceedings, the net amount recovered after deducting the
costs of recovery, wil! éccrue first to the Company in proportion to their respective interests. Any excess
of this amount will Seyremitted to the NAMED INSURED. If there is no recovery, the interests instituting
the proceedings will bear the expense of the proceedings proportionately.
The NAMED IN S\IRED will do nothing after LOSS to prejudice such rights of subrogation.

20. Misrepreseniwtion & Fraud
This Povicy shall be void if the NAMED INSURED has concealed or misrepresented any material fact(s) or
cireui7s ance(s) concerning this insurance or the subject thereof, or in case of any fraud, attempted fraud
oraiae swearing by the NAMED INSURED concerning any matter relating to this insurance or the subject
thaccof, whether before or after a LOSS.

21... “Legal Action Against the Company
No one may bring a legal action against the Company under this Policy unless:

A. There has been full compliance with all the conditions of this Policy; and

B. The action is brought within 2 years after the NAMED INSURED first has knowledge of the direct
physical LOSS.

ACE0728 (10/13) Copyright 2013 Page 16 of 22
APP 0555
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 43 of 71

4

22. Benefit to Bailee
The Policy will not inure, directly or indirectly, to the benefit or any carrier or bailee.
23. CoverageTerritory
This Policy covers insured property within the United States of America, includiia the District of Columbia
and Canada; except that this Policy will not cover Property in Transit by water or an to and from Alaska or
to and from Hawaii.
24. Certificates of Insurance
Any Certificate of Insurance issued in connection with this Policy#ahall be issued solely as a matter of
convenience or information for the addressee(s) or holder(s) of said Certificate of Insurance. This Policy
may only be modified by endorsement issued by the Company.
25. Statutes
If any of the Articles herein stated conflict with the laws or Siatutes of any jurisdictions in which this Policy
applies, the same is amended to conform to such laws ostatutes.
26. Observance of Conditions
Full compliance with all terms and conditions O*1is Policy by the NAMED INSURED shall be a condition
precedent to any liability of the Company tanieke payment for LOSS under this Policy.
27. Increased Hazard
If there is an increased hazard ip=thee:isk, change in project scope or change in project principals, the
NAMED INSURED shall give notive ii writing to the Company within 30 days of the increase in hazard or
change. The Company shall have the right, but not the obligation, to modify the terms of insurance in
accordance with the terms ana¢caditions that would apply to the increased hazard.
28. Examination Under Oath
The NAMED INSUP =D‘vhall submit and, so far as is within their power, shall cause all other persons to
submit, to examinatiorvor examinations under oath by any persons named by the Company relative to
any and all mattefs in connection with a claim, and shall produce for examination all books of accounts,
bills, invoices, asa Uther vouchers or certified copies thereof if originals are lost, at such reasonable time
and place as_f.ex be designated by the Company or its representatives as often as the Company deems
necessary, éno shall permit extracts and copies thereof to be made.
29. Brand&& Trademarks
In a@evecase of LOSS by an insured peril to insured property bearing a brand, trademark or label, the
Company may take all or any part of the insured property at any agreed or appraised value. If so, the
NAMED INSURED may, at its own expense:
A. Stamp salvage on the insured property or its container, if the stamp will not physically damage the
insured property; or
B. Remove the brand, trademark or label if doing so will not physically damage the insured property.
The NAMED INSURED must re-label the insured property or its container to comply with the law.
ACE0728 (10/13) Copyright 2013 Page 17 of 22

APP 0556
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 44 of 71

4

The NAMED INSURED will take reasonable steps to protect, recover or save the insurec property and
minimize any further or potential LOSS when the insured property has sustained direct physical LOSS by
an insured peril. The acts of the NAMED INSURED or the Company in protecting, »Orc%sring or saving
the insured property will not be considered a waiver or an acceptance of abandoniwent. The NAMED
INSURED and the Company will bear the reasonable expense incurred proportionate to their respective
interests under this Policy.

30. Protection of Insured Property:

31. Mortgage Holders

The entities listed on the Declarations and designated as a Mortgage Feder are added to this Policy for
the INSURED PROJECT covered by this Policy, subject to the following.tens and conditions:

The term “mortgage holder” includes a trustee.

A. The Company will pay for LOSS, if any, to each mortgace solder shown in the mortgage holder
schedule in their order of precedence, as interests may appear.

B. The mortgage holder has the right to receive LOSS "aynvent even if the mortgage holder has started
foreclosure or similar action on the INSURED PROJECT.

C. If the Company denies a claim due to the acts.oithe NAMED INSURED or because the NAMED
INSURED has failed to comply with the terms ofonis Policy, the mortgage holder will still have the
right to receive LOSS payment if the mortgag¢' hvider:

1. Pays any premium due under this Po'iv-at the request of the Company if the NAMED INSURED
has failed to do so.

2. Submits a signed, sworn proof ULOSS within 60 days after receiving notice from the Company
of the NAMED INSURED’S failure to do so; and

3. Has notified the Company.c‘a iy change in ownership, occupancy, or substantial change in risk
known to the mortgage | old®r.

All terms of this Policy willanen apply directly to the mortgage holder.

D. If the COMPANY paya.tne mortgage holder for any LOSS and denies payment to the NAMED
INSURED because “f izeir acts or because they have failed to comply with the terms of this Policy:

1. The mortgag®, holder's rights under the mortgage will be transferred to the Company to the
extent ofthe amount paid; and

2. The meitgege holder's right to recover the full amount of the mortgage holder's claim will not be
Impaicok,

At the’option of the Company, the Company may pay to the mortgage holder the whole principal on
the meitgage plus any accrued interest. In this event, the mortgage and note will be transferred to
the Sompany and the NAMED INSURED will pay the remaining mortgage debt to the Company.

E. wtiie Company cancels this Policy, the Company will endeavor to give written notice to the mortgage
holder at least:

1. 15 days before the effective date of cancellation, if cancelled for non-payment of premium; or
2. 45 days before the effective date of cancellation, if cancelled for any other reason.

The Company’s failure to provide notice of cancellation to the mortgage holder will not invalidate the
cancellation.

F. If the Company does not renew the Policy, the Company will endeavor to give written notice to the
mortgage holder at least 45 days before the expiration date of this Policy. The Company’s failure to
provide notice to the mortgage holder will not invalidate the non-renewal.

ACE0728 (10/13) Copyright 2013 Page 18 of 22
APP 0557
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 45 of 71

‘te

The entities listed on the Declarations and designated as Loss Payee are added to thigolicy for the
INSURED PROJECT covered by this Policy, subject to the following terms and condipne:

32. Loss Payees

The Company will adjust a LOSS with the NAMED INSURED and the Loss Payee(s) shown on the
Declarations and the Company will pay the NAMED INSURED, and the Lass Fayee(s), up to their
interest in insured property, the amount the Company owes, if anything.

33. Unpacked Property

The NAMED INSURED shall inspect all items that are included_i wre values to be insured for the
INSURED PROJECT covered by this Policy upon arrival atthe INSURED PROJECT site.

In the case of unpacked property where LOSS is evident, such LOSS is excluded under this Policy,
except to the extent it is indemnified under the terms previtée by the Property in Transit Extension of
Coverage.

In the case of packed property (which is intended to."e%ain in its packing until a later date after arrival at
the INSURED PROJECT site), the packing is te.b2 i ispected and in the event of any visible signs of
LOSS, the property contained therein is to be rromptly unpacked and inspected. Any LOSS to such
property which is thus discovered is excludec snder this Policy, except to the extent it is indemnified
under the terms of the Property in Transit Ext=:ion of Coverage.

In the event the packing of the propenjy manifests no sign of LOSS and the property is therefore
temporarily left packed, any LOSS which is discovered when the property is unpacked will be deemed to
have occurred during transit unless (héye is clear evidence from the nature of the LOSS that it could only
have occurred after arrival at the INSURED PROJECT site.

PART F
DEFINITIONS

The following definitions wi! be applied in the interpretation of certain wording used herein
1. ACTUAL CASH W4)UE

The replacem@nsost at the time of LOSS, of the insured property damaged or destroyed, less
depreciation.

2. COMPUTER VIRUS

Ins#rustions, code, applications or any software program that has the ability or is suspected to have the
abitty to damage, destroy, erase, corrupt, alter, or prevent access to ELECTRONIC DATA,
SLCECTRONIC MEDIA or COMPUTERS or to disrupt or interfere with the operations of COMPUTERS.

3 COMPUTERS

Includes but is not limited to mainframes, servers, workstations and portable computers, personal
information managers, wide and local area network hardware, electronic and electromechanical
equipment, data processing equipment, electronic controls for machinery, electronically programmed
memory chips, and electronically controlled communication equipment.

ACE0728 (10/13) Copyright 2013 Page 19 of 22
APP 0558
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 46 of 71

tes

Any material which, after its release, can cause or threaten damage to human health or huraq welfare or
which can cause or threaten damage, deterioration, loss of value, marketability or loss cf use to property
insured hereunder, including, but not limited to, any solid, liquid, gaseous on™ ‘esmal irritant or
contaminant including vapor, fumes, acids, soot, alkalis, virus, chemicals and wasteyor any hazardous
substances as listed in the Federal Water Pollution Control Act, Clean Air Act, Resource Conservation
and Recovery Act of 1976, and Toxic Substances Control Act, or as designatecyby the US Environmental
Protection Agency.

4. CONTAMINANTS OR POLLUTANTS

5. EARTH MOVEMENT

All earthquake, landslide, mudslide, mudflow, rock fall, tsunami, tecton« or seismic sea waves, volcanic
eruption, earth sinking (other than sinkhole collapse), rising, sifiag, subsidence or other EARTH
MOVEMENT, whether observable or not observable, and whether man-made or caused by natural
phenomena.

6. ELECTRONIC DATA
Facts, concepts, information or data, including compilatic es 7 ereof, in a form useable or intended for use
or processing by COMPUTERS or for storage on ELQ@TRONIC MEDIA. ELECTRONIC DATA includes
but is not limited to files, programs, applications, op¢ratiig systems, and other coded instructions for the
processing, calculation and storage of facts, conceptsand information by COMPUTERS.

7. ELECTRONIC MEDIA

Any physical device that holds, stores, contains or transfers ELECTRONIC DATA, and includes but is not
limited to disks, drives, films, tapes, recoi.'s, ‘Jrums, or cells.

8. EXISTING PROPERTY
Property at the site of the INSUR2&& PROJECT for which the values are not included in the INSURED
PROJECT. This includes EXIs NG PROPERTY that is scheduled to be repaired, replaced, or modified
as part of the INSURED PROS&eT but which has not yet been fully repaired, replaced or modified.

9. FLOOD

A general and temporery condition during which the surface of normally dry land is partially or completely
inundated, which erises from:

A. Rain and e ‘sultant runoff; or
B. The risingy overflow or breach of any boundary of a natural or man-made body of water; or

C. Nanectonic or seismic sea waves, tide or tidal waters, storm surge, or spray from any of these;
Mtherner driven by wind or not; or

Deewhe failure of a cofferdam or similar structure intended to hold water back from an area of
construction; or

E. Unexpected accumulation of water caused by subsurface seepage or subsurface leakage.

FLOOD does not include the accumulation of water from any source on a roof or other surface of a
building, dwelling or structure.

ACE0728 (10/13) Copyright 2013 Page 20 of 22
APP 0559
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 47 of 71

Res

Any type or form of FUNGUS, including mold or mildew, and any mycotoxins, spores,/scents or by-
products produced or released by fungi.

10. FUNGUS

11. HOT TESTING

Any start-up, commissioning or other forms of testing, including the checking ofeny Slant or machinery or
a component part thereof under load or operational conditions, including the use of feedstock or other
materials for processing, or other media to simulate working conditions.

HOT TESTING does not include any start-up, commissioning or other fons of testing of building or civil
construction systems, such as electric, heating, ventilation, air comc*ticning, sprinklers, water piping,
plumbing, gas lines, air conditioning lines, elevators, escalators, eleetrcnic tolling, life safety or lighting.

12. HOT TESTING PERIOD

That period beginning with the introduction into the insured yoroperty of feedstock or similar media for
processing and handling, or the first firing of fuel(s), whigvever first occurs. The HOT TESTING PERIOD
shall continue thereafter whether or not such testingy commissioning or startup is continuous or
intermittent and terminate on the expiration of this Poliey.

13. INSURED PROJECT

The work which the NAMED INSURED is cenivactually obligated to perform in accordance with the
contract documents, being more fully descriveu.znd located as set forth on the Declarations.

14. LOSS

Accidental loss or damage.
15. NAMED INSURED

The persons or companies idantiied on the Declarations of this Policy.
16. NAMED WINDSTORM

An intense tropical weather system with a well-defined circulation and maximum sustained winds of at
least 34 kt (89 mph or 63 km/hr) that is named by the National Oceanic and Atmospheric Administration
(NOAA), includingany of NOAA’s organizations, such as the National Weather Service or the National
Hurricane Center

17. OCCURRENOE

All LOS<\attributable directly or indirectly to one cause, event, incident or repeated exposure to

the, s2e cause, event or incident, or to one series of similar causes, events, incidents or repeated
exnooures to the same cause, event or incident first occurring in the Policy period. All such LOSS will be
treated as one occurrence irrespective of the period of time or area over which such LOSS occurs,

wimess a specific period of time is included in this Policy. The most the Company will pay for LOSS in any
one occurrence is the applicable Limit of Insurance shown on the Declarations.

As respects the peril of EARTH MOVEMENT, OCCURRENCE shall mean all LOSS arising during a
continuous period of seventy-two (72) hours during the term of this Policy. The NAMED INSURED may
elect the moment when the seventy-two (72) hour period begins, but no two such periods shall overlap.
Such EARTH MOVEMENT shall be deemed to be a single OCCURRENCE within the meaning of this
Policy.

ACE0728 (10/13) Copyright 2013 Page 21 of 22
APP 0560
18.

19.

20.

21.

Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 48 of 71

4

As respects the peril of NAMED WINDSTORM, OCCURRENCE shall mean all LOSS arising during a
continuous period of seventy-two (72) hours during the term of this Policy. The NAMED INCJgRED may
elect the moment when the seventy-two (72) hour period beings, but no two periods shall Overlap. Such
NAMED WINDSTORM shall be deemed to be a single OCCURRENCE within the meaning“ this Policy.

As respects the peril of FLOOD, OCCURRENCE shall mean all LOSS arising Goring a continuous
condition as defined in the definition of FLOOD.

The Company shall not be liable for any such LOSS occurring before the effective date and time or
occurring after the expiration date and time of this Policy.

REPLACEMENT COST

The cost to repair or replace the insured property lost or damaged atis time and place of direct physical
LOSS with material of like kind and quality, less betterment.

TEMPORARY STRUCTURES

Cribbing, scaffolding, shoring, fences, construction forme°’ane other similar structures on the INSURED
PROJECT site, but TEMPORARY STRUCTURES does rot include construction tools, equipment or
storage structures.

TRANSMISSION AND DISTRIBUTION LINES

Overhead transmission and distribution lines, polev, towers and all equipment attached or affixed thereto,
including supporting structures.

WATER DAMAGE

All water damage, except LOSS caus 3a by or resulting from the peril of FLOOD.

ACE0728 (10/13) Copyright 2013 Page 22 of 22

APP 0561
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 49 of 71

NUCLEAR, BIOLOGICAL, CHEMI

CAL, RADIOLOGICAL

EXCLUSION ENDORSEMENT

 

Named Insured

Manchester Austin, LLC

Endorsement Number

 

Policy Symbol Policy Number Policy Period
IMC 108909726 001 11/05/2014 to 08/05/20

 

 

Effective Date of Endc le nent

 

17

 

 

Issued By (Name of Insurance Company)
ACE American Insurance Company

 

 

THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAPFFULLY.

This endorsement modifies insurance provided under the fe'lew ng:

BOILER AND MACHINERY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PaAr>
COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PAR*

The following exclusions are added to your Policjyc).Goverage Part.

This insurance does not applytc.

A. Loss or damage arising directly or indirectly from RB.
nuclear detonation, reaction, nuclear radiation or
radioactive contamination, all whether controlled or
uncontrolled, or due to any act or condition incident
to any of the foregoing, whether such loss be direct
or indirect, proximate or remote, or be in whole or in
part caused by, contributed to, or aggravated by,
any physical loss or damage insured against by this
Policy or Coverage Part, however such nuslear
detonation, reaction, nuclear  radiatiol or
radioactive contamination may have been caused.

This exclusion replaces any other #uclear
detonation, nuclear reaction, nuclear sac‘ation or Cc.
radioactive contamination exclusioes found

elsewhere in this Policy.

ACE 0210 (01/08) Copyright © 2008

Loss or damage arising directly or indirectly from the
dispersal, application or release of, or exposure to,
chemical, radiological, or biological materials or
agents, all whether controlled or uncontrolled, or due
to any act or condition incident to any of the
foregoing, whether such loss be direct or indirect,
proximate or remote, or be in whole or in part caused
by, contributed to, or aggravated by, any physical
loss or damage insured against by this Policy or
Coverage Part, however such dispersal, application,
release or exposure may have been caused.

lf this endorsement is attached to a Commercial

Inland Marine Policy or Coverage Part, the term loss
or damage is changed to Loss.

Page 1 of 1
APP 0562
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 50 of 71

DELAY IN OPENING ENDORSEMENT

 

Named Insured Endorsement Number

Manchester Austin, LLC

 

Policy Symbol Policy Number Effective Date of Endeis “ment

IMC 108909726 001

Policy Period
11/05/2014 to 08/05/2017

 

 

 

 

 

Issued By (Name of Insurance Company)
ACE American Insurance Company

 

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:
CONSTRUCTION RISK COVERAGE FORM

For the purpose of this endorsement only, the NAMED INSURED if different from that 2¢2:ed on the Policy Declarations,
shall be as shown below. There shall be no Additional Insureds hereunder, unless spec cically endorsed below.

Whenever “NCP” is shown below it denotes no coverage has been purchased a ino coverage is provided. Whenever
“NA” is shown below it denotes “Not Applicable” to that coverage, deductih's),Sub-limit of Insurance, or other policy
provision.

NAMED INSURED: Manchester Austin, LLC

PERIOD OF INDEMNITY: 365 Calendar Days
SCHEDULED DATE OF COMPLETION: 08/05/2017) ow
WAITING PERIOD: 21 Calendar Days, Each DELAY except;
A. Eesn®cLlAY caused by or resulting Calendar
frosrFLOOD: 21. Days
B. Usgch DELAY caused by or resulting Calendar
from EARTH MOVEMENT: 21. Days
C) Each DELAY caused by or resulting Calendar
from NAMED WINDSTORM: 21 Days

 

 

In return for the payment of premium and subjeéito all the terms and conditions of this Policy and individual Sub-limits of
Insurance shown below, the total Sub-limit ot “ssarance for which the Company shall be liable under this endorsement per
OCCURRENCE and in the Aggregate shalknot exceed $_. These Sub-limits of Insurance are part of and not in addition
to the Limit of Insurance Per OCCURREM)> stated on the Policy Declarations.

1. Loss Of RENTAL INCOME $

2. Loss Of GROSS EARNINGS

3. SOFT COSTS / ADDITIONA® |XPENSES

Not Covered

$ Not Covered

Refer to Individual Item Se>-' mits below:

Interest expense oi: construction loan(s); $ Not Covered Monthly Limit of Indemnity $$ Not Applicable
Advertising and comotional expense; $ 5,500,000 Monthly Limit of Indemnity $ Not Applicable
Legal and aecu/uiting fees; $ 1,350,000 Monthly Limit of Indemnity $ Not Applicable
Commissioissncurred upon the

Renegettaton of leases; $ Not Covered Monthly Limit of Indemnity $$ Not Applicable
Fees toalicenses and permits; $ 4,200,000 Monthly Limit of Indemnity $ Not Applicable
Insuieece premiums for Builders Risk,

Workers’ Compensation and General

Ligbility Insurance; $ 900.000 Monthly Limit of Indemnity $ Not Applicable
Real Estate taxes and assessments; $ 3.400.000 Monthly Limit of Indemnity $ Not Applicable
Project administration expense; $ Not Covered Monthly Limit of Indemnity $$ Not Applicable
Financing Costs_; $ 18,073,783 Monthly Limit of Indemnity $ Not Applicable

ACE0729 (10/13)

 

 

Copyright 2013

$ 57,923,783

Monthly Limit of Indemnity $

Monthly Limit of Indemnity
Monthly Limit of Indemnity

$

Not Applicable
Not Applicable

$ Not Applicable

Page 1 of 5
APP 0563
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 51 of 71

 

Design Consultants_; $ 14,000,000 Monthly Limit of Indemnity $ Not Applicable
Developer Overhead & Fees _; $ 10,000,000 Monthly Limit of Indemnity $ Not Applicable
Technical Servicing Fee_ $ 500,000 Monthly Limit of Indemnity $ Not Applicable

INSURING AGREEMENT

Subject to all terms, conditions, limitations and exclusions of this Endorsement, and of the Peta. to which it is
attached, the Company will pay the actual Loss of RENTAL INCOME, Loss of GROSS EARN! GS and/or SOFT
COSTS/ADDITIONAL EXPENSES sustained during the PERIOD OF INDEMNITY as a result of a DELAY in
completion of the INSURED PROJECT described on the Policy Declarations, or as amended by“cendorsement, when
such DELAY is caused by an OCCURRENCE or series of OCCURRENCE(S), resulting in prysical LOSS to insured
property by an insured peril.

The Company shall also indemnify the NAMED INSURED for expenditures during thaPERIOD OF INDEMNITY that
are necessarily incurred for the purpose of reducing any loss amount under this.erCorsement, but only to the extent
that such loss amount otherwise payable under this endorsement is thereby redyced.

The Company will pay the actual Loss of RENTAL INCOME, Loss®9=GROSS EARNINGS and/or SOFT
COSTS/ADDITIONAL EXPENSES sustained as a result of a DELAY inécomipletion of the INSURED PROJECT,
caused by action of civil authority that prohibits access to the INSU25D PROJECT site stated on the Policy
Declarations due to direct physical LOSS to property, other than at tha iSURED PROJECT site stated on the Policy
Declarations, caused by or resulting from an insured peril. This co‘ era ye will apply for a period of up to thirty (30)
consecutive days after the application of the DELAY IN OPENINGWATTING PERIOD.

The Company will pay the actual Loss of RENTAL INCON=, Loss of GROSS EARNINGS and/or SOFT
COSTS/ADDITIONAL EXPENSES sustained as a result ofa DELAY in completion of the INSURED PROJECT,
caused by an insured peril that prohibits access to the INSURANGD PROJECT site stated on the Policy Declarations due
to direct physical LOSS to property, other than at the INSU%r:-D PROJECT site stated on the Policy Declarations. This
coverage will apply for a period of up to thirty (30) coSecetive days after the application of the DELAY IN OPENING
WAITING PERIOD.

The Company will pay for the actual Loss of MENTAL INCOME, Loss of GROSS EARNINGS and/or SOFT
COSTS/ADDITIONAL EXPENSES sustaine¢’ as, a result of a DELAY in completion of the INSURED PROJECT
caused by loss of electrical, steam, gas, wate sewer, telephone, or any other utility or service, situated on or within
two (2) statute miles to the INSURED PROJECT due to direct physical LOSS caused by an insured peril. This
coverage will apply for a period of up to‘totrty (30) consecutive days after the application of the DELAY IN OPENING
WAITING PERIOD.

WAITING PERIOD

The coverage provided by thiseendorsement applies to each DELAY that exceeds the WAITING PERIOD, and only for
such part of that DELAY that?=9 excess of this period.

In the event that more thanjone WAITING PERIOD shall apply to the coverage provided by this endorsement, only the
longest WAITING PER*Ov shall be applied.

The WAITING PERI©D of this endorsement applies independently and shall not be combined with any deductible that
applies to physical LOSS covered by this Policy.

ADDITIONAL EXCLUSIONS

The Company shall not be liable for any increase in DELAY caused by or resulting from:

She enforcement of any ordinance or law regulating construction, rebuilding, repair, replacement, removal or
reconstruction of the work unless otherwise endorsed hereto.

LOSS to property not insured by this policy.

ACE0729 (10/13) Copyright 2013 Page 2 of 5

APP 0564
10.

11.

Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 52 of 71

Alterations, additions, improvements or other changes made in the design, plans, specifications or other contract
documents for the INSURED PROJECT which are required to effect the repair or replacement of the damaged
property.

The unavailability of funds for the repair or replacement of lost or damaged property.

Import, export or customs restrictions and/or regulations.

Breach of contract, late or non-completion of orders and/or suspension, lapse or cancellation*ef ey lease or
purchase order.

Failure of the NAMED INSURED or any Additional Insureds to obtain, maintain or extend any pe mit, lease, license
or purchase order commitments.

Failure of the NAMED INSURED or any Additional Insureds to use due diligence and*ismatch in restoring the
damaged property to the condition existing prior to the LOSS.

Interference with the INSURED PROJECT by strikers or other persons with the trenaportation of property, the
construction, rebuilding, repairing or replacing of insured property hereunder orstne occupancy and use of the
premises.

Consequential damages including liquidated damages, performance or norenesformance penalties, penalties for
non-completion or non-compliance with contract conditions.

Any deviation from the original SCHEDULED DATE OF COMPLETIG “or revisions thereto, and which is
independent of an insured LOSS which gives rise to a DELAY, .shether occurring prior to or after an
OCCURRENCE.

GENERAL CONDITIONS

The NAMED INSURED shall furnish in writing, as often as“ceqguired by the Company, progress reports on the
INSURED PROJECT, except the NAMED INSURED shall ‘miediately advise the Company in writing of any change
which is likely to affect the SCHEDULED DATE OF COMP2F7ON. In the event a difference between the anticipated
and actual progress of the work necessitates revision b’ine SCHEDULED DATE OF COMPLETION, the Company
and the NAMED INSURED shall agree to a revised °SH.;DULED DATE OF COMPLETION which will be endorsed to
this Policy. The NAMED INSURED shall then establisiy'a revised progress schedule for the work which will be the
basis of comparison with future progress reports. In the event of any further differences between the revised progress
schedule and progress reports, similar revision(s) in the progress schedule will be made and a revised SCHEDULED
DATE OF COMPLETION will be endorsed to (nis Policy.

Revisions to the SCHEDULED DATE OF GWMPLETION will not be made as a result of insured LOSS(es).

In no case will the revised SCHEDULS&DATE OF COMPLETION be earlier than the original SCHEDULED DATE
OF COMPLETION shown hereon.

It is a condition precedent to’ Caverage under this endorsement that the NAMED INSURED shall make every
reasonable attempt to minimize the amount of any LOSS by:

A. Making complete <r jjarial use of covered or other property at the location of the INSURED PROJECT or
other location; aur:

B. Make use.of ovscr machinery, equipment or supplies; and/or
C. Minimize te’ extent of any interference with the construction schedule so as to avoid or diminish any DELAY.

The Comparyeiall not be liable during the PERIOD OF INDEMNITY for more than the amount stated on Page 1 of
this Endessement.

At the_e oc of the first month of the PERIOD OF INDEMNITY and monthly thereafter, if it is possible for the Company
to de ennine the minimum amount of loss payable under this endorsement for the elapsed period, the Company shall
Ray Such amount(s) to the NAMED INSURED as an installment of the total loss.

The Company shall have the right, but not the duty to conduct an audit of the NAMED INSURED's records twelve
months after actual commencement of operations to determine the loss as defined by this Endorsement, as well as
any expenses related to reducing loss incurred by the NAMED INSURED. Due consideration shall be given to

ACE0729 (10/13) Copyright 2013 Page 3 of S

APP 0565
8.

Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 53 of 71

seasonal patterns, trends, variations or special circumstances which would have affected the business had the
DELAY not occurred, so that the amount thus adjusted shall represent as nearly as may be reasonably practicable the
amount which, in the absence of the DELAY, would have been realized. Any amount saved in respect of labor costs,
charges and expenses that have ceased or reduced during the PERIOD OF INDEMNITY and liquidated damage the
NAMED INSURED is entitled to receive, whether collectible or not, shall be deducted from the losseduring the
PERIOD OF INDEMNITY.

If the amount of loss determined by any audit conducted by the Company is less than or exceeds the sum paid by the
Company during the PERIOD OF INDEMNITY, the difference between the two amounts shall(.¢ paid by or to the
Company as the case may be.

Upon request by the Company, the NAMED INSURED shall make available all records and t‘ornation relevant to the
coverage provided by this endorsement.

It is a condition of this insurance that the NAMED INSURED shall begin normal operatiome>as soon as practical.

DEFINITIONS

For purposes of this endorsement, the following definitions shall apply in addition to*hose set forth in the Policy:

1.

SCHEDULED DATE OF COMPLETION

The later of the completion date scheduled in the construction contraccand stated on Page 1 of this Endorsement, or
the date the INSURED PROJECT would have been completed fo1%commencement of commercial operations or use
and occupancy if a LOSS had not occurred.

WAITING PERIOD

The number of calendar days per OCCURRENCE staeaeon Page 1 of this Endorsement, beginning with the later of
the SCHEDULED DATE OF COMPLETION or theGate’ the INSURED PROJECT could have been completed had
there been no LOSS.

DELAY

The period of time between the SCHEDUSED DATE OF COMPLETION and the actual date on which commercial
operations or use and occupancy can conifsnce with the exercise of due diligence and dispatch.

GROSS EARNINGS

The amount not realized by the\wAMED INSURED during the PERIOD OF INDEMNITY which would have been
earned from the commencen(ent of operations or use and occupancy of the work if the DELAY had not occurred,
consisting of,

The sum of:

A. Total net salew value of production;

B. Total net saies of merchandise;

C. Other +ernings derived from operations of the business
Less the casrof:

D. raw stock from which such production is derived;

E. Supplies consisting of materials consumed directly in the conversions of such raw stock into finished
stock or in supplying the service(s) sold by the NAMED INSURED;

F: Merchandise sold, including packaging materials thereof; and

Service(s) purchased from outsiders (not employees of the NAMED INSURED) for resale which do not
continue under contract.

No other cost shall be deducted in determining GROSS EARNINGS.

ACE0729 (10/13) Copyright 2013 Page 4 of S

APP 0566
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 54 of 71

5. PERIOD OF INDEMNITY

The number of days stated on Page 1 of this Endorsement which are in excess of the WAITING PERIOD. The
PERIOD OF INDEMNITY for any insured DELAY hereunder shall not be limited or otherwise affected by the
expiration, cancellation or termination of the Policy.

6. RENTAL INCOME

Revenues from rentals and leases not realized during the PERIOD OF INDEMNITY, which wou d, iave been earned
by the NAMED INSURED if the DELAY had not occurred, less non-continuing expenses.

7. SOFT COSTS/ADDITIONAL EXPENSES

Expenditures which are necessarily incurred during the PERIOD OF INDEMNITY, weresh would not have been
incurred by the NAMED INSURED if the DELAY had not occurred, including:

A. Interest expense on construction loan(s);

B. Advertising and promotional expense;

C. Legal and accounting fees;

D. Commissions incurred upon renegotiation of leases;

E. Fees for licensing and permits;

F, Insurance premiums for Builders Risk, Workers’ Corn sensation and General Liability Insurance;
G. Real estate taxes and assessments;

H. Project administration expense;

Other, as accepted by the Company aed scheduled on this Endorsement.

All other terms and conditions remain unchanged.

ACE0729 (10/13) Copyright 2013 Page 5 of 5
APP 0567
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 55 of 71

RAIN, SLEET, ICE OR SNOW COVERAGE ENDORSEMENT

 

Named Insured

Manchester Austin, LLC

Endorsement Number

 

Policy Symbol Policy Number
IMC 108909726 001

 

Policy Period
11/05/2014 to 08/05/2017

 

 

Effective Date of Endorsement

 

 

Issued By (Name of Insurance Company)
ACE American Insurance Company

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLUCWING:

PART D EXCLUSIONS, Excluded Causes of LOSS, Item 15 is deleted in its entirety

CONSTRUCTION RISK COVERAGE FORM

 

The following is added under PART C EXTENSIONS OF COVERAGE:

The Company will pay for LOSS to insured property caused by or resu'ting from rain, sleet, ice or snow, whether
driven by wind or not, entering the interior of an INSURED PROJEG*%, vehether or not the exterior of the INSURED

PROJECT is complete.

The most the Company will pay for LOSS in any one OCCURRENCE for this EXTENSION OF COVERAGE is

$ 356,027,843

The Sub-limit of Insurance shown above is part of and notiieaddition to the Limit of Insurance Per OCCURRENCE

stated on the Declarations.

The deductible amount for the coverage provided by thtay=XTENSION OF COVERAGE is $ 50,000

All other terms and conditions remain unchanged.

ACE0731 (10/13)

Copyright 2013

Page 1 of 1
APP 0568

 
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 56 of 71

TRADE OR ECONOMIC SANCTIONS ENDORSEMENT

 

 

 

Named Insured Endorsement Number
Manchester Austin, LLC

Policy Symbol Policy Number Policy Period Effective Date of Eguorsement
IMC 108909726 001 11/05/2014 to 08/05/2017

 

 

 

 

Issued By (Name of Insurance Company)
ACE American Insurance Company

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFvuYLY.

This insurance does not apply to the extent that trade or economic sanctions or other laws oreyulations prohibit us from providing
insurance, but not limited to, the payment of claims. All other terms and conditions of policy reniaé. unchanged.

 

 

Authorized Agent

ALL-21101 (11-06) Ptd. In U.S.A.

APP 0569
IL 01 04 09 07

Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 57 of 71

IL 01 04 09 07

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULL™”
CALIFORNIA CHANGES

COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART

This endorsement modifies insurance provided under the following:

FARM COVERAGE PART — FARM PROPERTY — OTHER FARM PROVISIONS/r ORM — ADDITIONAL

COVERAGES, CONDITIONS, DEFINITIONS

FARM COVERAGE PART — LIVESTOCK COVERAGE FORM
FARM COVERAGE PART — MOBILE AGRICULTURAL MACHINERY ANG EQUIPMENT COVERAGE FORM

STANDARD PROPERTY POLICY

. When this endorsement is attached to the Stan-
dard Property Policy CP 00 99 the term Coverage
Part in this endorsement is replaced by the term
Policy.

. The Concealment, Misrepresentation Or Fraud
Condition is replaced by the following with respect
to loss ("loss") or damage caused by fire:

We do not provide coverage to the insured (‘in-
sured") who, whether before or after a lose
(‘loss"), has committed fraud or intentionally con-
cealed or misrepresented any material fact or_cir-
cumstance concerning:

1. This Coverage Part;
2. The Covered Property;

3. That insured’s (“insured's") interes\insthe Cov-
ered Property; or

4. A claim under this Coverage?) or Coverage
Form.

. The Concealment, Misrepresontation Or Fraud
Condition is replaced by the following with respect
to loss ("loss") or damade*jaused by a Covered
Cause of Loss other thé. tre:

This Coverage Part.is void if any insured (‘in-
sured"), whether b‘‘tose or after a loss (‘loss"), has
committed fraut\or intentionally concealed or mis-
represented ayy material fact or circumstance
concerning:

1. This Ccvevage Part;
2. The Sovered Property;

3. Ameinsured’s ("insured's") interest in the Cov-
srou Property; or

© ISO Properties, Inc., 2006

4. A clsiunder this Coverage Part or Coverage
Foom.

D. Exeezpt as provided in E., the Appraisal Condition

is@eniaced by the following:

neve and you disagree on the value of the prop-
erty or the amount of loss ("loss"), either may
make written request for an appraisal of the loss
("loss"). If the request is accepted, each party will
select a competent and impartial appraiser. Each
party shall notify the other of the appraiser se-
lected within 20 days of the request. The two ap-
praisers will select an umpire. If they cannot agree
within 15 days, either may request that selection
be made by a judge of a court having jurisdiction.
The appraisers will state separately the value of
the property and amount of loss ("loss"). If they fail
to agree, they will submit their differences to the
umpire. A decision agreed to by any two will be
binding. Each party will:

1. Pay its chosen appraiser; and

2. Bear the other expenses of the appraisal and
umpire equally.

If there is an appraisal, we will still retain our right
to deny the claim.

E. The Appraisal Condition in:

1. Business Income (And Extra Expense) Cover-
age Form CP 00 30; and

2. Business Income (Without Extra Expense)
Coverage Form CP 00 32;

Page 1 of 2
APP 0570
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 58 of 71

is replaced by the following:

If we and you disagree on the amount of Net In-
come and operating expense or the amount of
loss, either may make written request for an ap-
praisal of the loss. If the request is accepted, each
party will select a competent and impartial ap-
praiser. Each party shall notify the other of the ap-
praiser selected within 20 days of the request. The
two appraisers will select an umpire. If they cannot
agree within 15 days, either may request that se-
lection be made by a judge of a court having juris-
diction. The appraisers will state separately the
amount of Net Income and operating expense or
amount of loss. If they fail to agree, they will sub-
mit their differences to the umpire. A decision
agreed to by any two will be binding. Each party
will:

a. Pay its chosen appraiser; and

b. Bear the other expenses of the appraisal and
umpire equally.

If there is an appraisal, we will still retain our right
to deny the claim.

Page 2 of 2 © ISO Properties, Inc., 2006 IL 01 04 09 07 Oo
APP 05/71
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 59 of 71

IL 02 70 09 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CALIFORNIA CHANGES — CANCELLATION
AND NONRENEWAL

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART

CRIME AND FIDELITY COVERAGE PART

EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART

FARM COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE Pri?2

A. Paragraphs 2. and 3. of the Cancellation Common 3°44 olicies In Effect For More Than 60 Days

Policy Condition are replaced by the following: a. If this policy has been in effect for more than 60

2. All Policies In Effect For 60 Days Or Less days, or is a renewal of a policy we issued, we
If this policy has been in effect for 60 days or less, may cancel this policy only upon the occurrence,
and is not a renewal of a policy we have after the effective date of the policy, of one or
previously issued, we may cancel this policy by more of the following:
mailing or delivering to the first Named Insured_at (1) Nonpayment of premium, including payment
the mailing address shown in the policy, anc. te due on a prior policy we issued and due during
the producer of record, advance written n tice of the current policy term covering the same
cancellation, stating the reason for cancellauw, at risks.
least: (2) Discovery of fraud or material
a. 10 days before the effective \date of misrepresentation by:

cancellation if we cancel for: (a) Any insured or his or her representative in

(1) Nonpayment of premium;.er obtaining this insurance; or
(2) Discovery of fraud by: (b) You or your representative in pursuing a
(a) Any insured or his, or her representative claim under this policy.
in obtaining this“M™ "rance; or (3) A judgment by a court or an administrative
(b) You or your fonesentative in pursuing tribunal that you have violated a California or
a claim undérwies policy Federal law, having as one of its necessary
elements an act which materially increases any

cancellation we cancel for any other reason.

IL 02 70 09 12 © Insurance Services Office, Inc., 2012 Page 1 of 4
APP 0572
Page 2 of 4

Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 60 of 71

(4) Discovery of willful or grossly negligent
acts or omissions, or of any violations of
state laws or regulations establishing
safety standards, by you or your
representative, which materially increase
any of the risks insured against.

(5) Failure by you or your representative to
implement reasonable’ loss _ control
requirements, agreed to by you as a
condition of policy issuance, or which were
conditions precedent to our use of a
particular rate or rating plan, if that failure
materially increases any of the risks
insured against.

(6) A determination by the Commissioner of
Insurance that the:

(a) Loss of, or changes in, our reinsurance
covering all or part of the risk would

threaten our financial integrity or
solvency; or

(b) Continuation of the policy coverage
would:

(i) Place us in violation of California
law or the laws of the state where
we are domiciled; or

(ii) Threaten our solvency.

(7) A change by you or your representative in
the activities or property of the commercial
or industrial enterprise, which results in a
materially added, increased or changed
risk, unless the added, increased or
changed risk is included in the policy.

b. We will mail or deliver advance writter no ice
of cancellation, stating the reason~ for
cancellation, to the first Named Insu/e<) at the
mailing address shown in the peneyvy and to
the producer of record, at least:

(1) 10 days before the effectve date of
cancellation if we canc7i fuanonpayment of
premium or discovery of aud; or

(2) 30 days before the effective date of
cancellation if wacaacel for any other
reason listed in Paszgraph 3.a.

B. The following provision is added to the Cancellation
Common Policy Condition:

7. Residential Property

This provision applies to coverage on reo! property
which is used predominantly for resident) purposes
and consisting of not more than four ‘welling units,
and to coverage on tenants' hos’senold personal
property in a residential unit, 4f>sueh coverage is
written under one of the following.

Commercial Property Coverage Part

Farm Coverage Part — Faun Property -— Farm
Dwellings, Appurtenant ¢¢*ructures And Household
Personal Property Coverage Form

a.

© Insurance Services Office, Inc., 2012

. We may not cancel

If such coverage was been in effect for 60 days or
less, and is, (‘et¢ a renewal of coverage we
previously ‘ssuea, we may cancel this coverage
for any reason, except as provided in b. and c.
below.

We maj enot cancel this policy solely because the
first \ anjed Insured has:

(7) Acvepted an offer of earthquake coverage; or

(2)"Cancelled or did not renew a policy issued by
the California Earthquake Authority (CEA)
that included an earthquake policy premium
surcharge.

However, we shall cancel this policy if the first
Named Insured has accepted a new or renewal
policy issued by the CEA that includes an
earthquake policy premium surcharge but fails to
pay the earthquake policy premium surcharge
authorized by the CEA.

such coverage solely
because corrosive soil conditions exist on the
premises. This restriction (c.) applies only if
coverage is subject to one of the following, which
exclude loss or damage caused by or resulting
from corrosive soil conditions:

(1) Commercial Property Coverage
Causes Of Loss — Special Form; or

(2) Farm Coverage Part — Causes Of Loss Form
— Farm Property, Paragraph D. Covered
Causes Of Loss — Special.

Part —-

IL 02 70 09 12
APP 0573
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 61 of 71

C. The following is added and supersedes any (2) The Commissioner of Insurance finds that
provisions to the contrary: the exposure to potential losses will
Nonrenewal threaten our solvency or place us in a

. _, hazardous condition. A hazardous condition
1. Subject to the provisions of Paragraphs C.2. and

IL 02 70 09 12

C.3. below, if we elect not to renew this policy, we
will mail or deliver written notice, stating the
reason for nonrenewal, to the first Named Insured
shown in the Declarations, and to the producer of
record, at least 60 days, but not more than 120
days, before the expiration or anniversary date.

We will mail or deliver our notice to the first
Named Insured, and to the producer of record, at
the mailing address shown in the policy.

. Residential Property

This provision applies to coverage on real
property used predominantly for residential
purposes and consisting of not more than four
dwelling units, and to coverage on tenants’
household property contained in a residential unit,
if such coverage is written under one of the
following:

Commercial Property Coverage Part

Farm Coverage Part — Farm Property — Farm
Dwellings, Appurtenant Structures And
Household Personal Property Coverage Form

a. We may elect not to renew such coverage for
any reason, except as provided in b., c. and d.
below.

b. We will not refuse to renew such coverage
solely because the first Named Insured has
accepted an offer of earthquake coverage.

However, the following applies only to igsurevs
who are associate participating insuiers’ as
established by Cal. Ins. Code. Section
10089.16. We may elect not to ere.vey such
coverage after the first Named “nsured has
accepted an offer of earthquake “Coverage, if
one or more of the following reasons applies:

(1) The nonrenewal is/ based on sound
underwriting principles tivat relate to the
coverages provided_wy this policy and that
are consistent w*5 we approved rating
plan and related: “ecuments filed with the
Department of lr surance as required by
existing law;

includes, but is not limited to, afGandition in
which we make claims payments“or losses
resulting from an earthquake “sat occurred
within the preceding twct.vears and that
required a reduction in ovlicyholder surplus
of at least 25% for payment of those claims;
or

(3) We have:

(a) Lost or €xp»rienced a_ substantial
reductionsinytne availability or scope of
reinsuranee Coverage; or

(b) Exporieaced a substantial increase in
the™>esmium charged for reinsurance
coverage of our residential property
wy Surance policies; and

*93°Commissioner has approved a plan for
22 nonrenewals that is fair and equitable,
and that is responsive to the changes in our
reinsurance position.

ve We will not refuse to renew such coverage
solely because the first Named Insured has
cancelled or did not renew a policy, issued by
the California Earthquake Authority, that
included an _ earthquake policy premium
surcharge.

d. We will not refuse to renew such coverage
solely because corrosive soil conditions exist
on the premises. This restriction (d.) applies
only if coverage is subject to one of the
following, which exclude loss or damage
caused by or resulting from corrosive soil
conditions:

(1) Commercial Property Coverage Part —
Causes Of Loss — Special Form; or

(2) Farm Coverage Part - Causes Of Loss
Form — Farm Property, Paragraph D.
Covered Causes Of Loss — Special.

3. We are not required to send notice of nonrenewal

in the following situations:

a. If the transfer or renewal of a policy, without
any changes in terms, conditions or rates, is
between us and a member of our insurance

group.

© Insurance Services Office, Inc., 2012 Page 3 of 4

APP 0574
b.

Page 4 of 4

Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 62 of 71

If the policy has been extended for 90 days or
less, provided that notice has been given in
accordance with Paragraph C.1.

If you have obtained replacement coverage, or
if the first Named Insured has agreed, in
writing, within 60 days of the termination of the
policy, to obtain that coverage.

If the policy is for a period of no more than 60
days and you are notified at the time of
issuance that it will not be renewed.

e.

© Insurance Services Office, Inc., 2012

If the first Named Insured requests a change in
the terms or conditions or risks covered by the
policy within 60 days of the end of the policy
period.

If we have made a written offer to) the first
Named Insured, in accordarces with the
timeframes shown in Paragragn.1., to renew
the policy under changed®@rins or conditions
or at an increased premmn rate, when the
increase exceeds 25%.

IL 02 70 09 12
APP 0575
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 63 of 71

POLICY NUMBER: 108909726 001 IL 09 53 01 08

EXCLUSION OF CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART

STANDARD PROPERTY POLICY

SCHEDULE
The Exception Covering Certain Fire Losses (Paragraph C) applies to property locateC\iinthe following state(s), if covered
under the indicated Coverage Form, Coverage Part or Policy:

 

 

 

 

 

 

State(s) Coverace Form, Coverage Part Or Policy
CA Constructioi Rik Coverage Form ACE0728 (10/13)
Information required to complete this Schedule, if not shown above, vaillwe shown in the Declarations.

 

 

 

A. The following definition is added with respect to the
provisions of this endorsement:

"Certified act of terrorism" means an act that is certified ty

the Secretary of the Treasury, in concurrence wits tie
Secretary of State and the Attorney General of the Unied
States, to be an act of terrorism pursuant to the federal
Terrorism Risk Insurance Act. The criteria contaii ¢c in the
Terrorism Risk Insurance Act for a "cerifie’ act of Cc.
terrorism" include the following:

1. The act resulted in insured losses iiwexcess of $5
million in the aggregate, attributab’e™“o all types of
insurance subject to the Terrorism Nick Insurance Act;
and

2. The act is a violent act or a.\acethat is dangerous to
human life, property or infrastructure and is committed
by an individual or indiviasals as part of an effort to
coerce the civilian popuvation) of the United States or to
influence the policy ox.a“ect the conduct of the United

B. The following exclusion is added:

CERTIFIED ACT OF TERRORISM EXCLUSION
We will not pay for loss or damage caused directly
or indirectly by a "certified act of terrorism". Such
loss or damage is excluded regardless of any
other cause or event that contributes concurrently
or in any sequence to the loss.

Exception Covering Certain Fire Losses

The following exception to the exclusion in
Paragraph B. applies only if indicated and as
indicated in the Schedule of this endorsement. If a
"certified act of terrorism" results in fire, we will pay
for the loss or damage caused by that fire. Such
coverage for fire applies only to direct loss or
damage by fire to Covered Property. Therefore, for
example, the coverage does not apply to
insurance provided under Business Income and/or
Extra Expense coverage forms or endorsements

States Government. coercion.

If aggregate insuresosses attributable to terrorist acts
certified under the Terrorism Risk Insurance Act
exceed $190 Lilion in a Program Year (January 1
through December 31) and we have met our insurer
deductiv'e wider the Terrorism Risk Insurance Act, we
shallm+be liable for the payment of any portion of the
amounof such losses that exceeds $100 billion, and
in <uc) case insured losses up to that amount are

which apply to those forms, or to the Legal Liability

Coverage Form or the Leasehold Interest
Coverage Form.

Application Of Other Exclusions

The terms and limitations of any _ terrorism
exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create
coverage for any loss which would otherwise be
excluded under this Coverage Part or Policy, such

s{ipject to pro rata allocation in accordance with as losses excluded by the Nuclear Hazard
»rOcedures established by the Secretary of the Exclusion or the War And Military Action
Zreasury. Exclusion.

IL 09 53 01 08 © ISO Properties, Inc., 2007 Page 1 of 1

APP 0576
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 64 of 71

 

 

ACE American Insurance Company
Insurance Company

Manchester Austin, LLC
Policyholder

108909726 001
Policy Number

ALLIANT INSURANCE SERVI

 

Broker/Produce®, _

 

POLICYHOLDER DISCLOSURE
NOTICE OF TERRORISM INSURANCE COVERAGE

You were notified that under the Terrorism Risk Insurance Act, as amended, that yee, ave the right to purchase
insurance coverage for losses resulting from acts of terrorism, as defined in Sectian 102(1) of the Act: The term
"act of terrorism" means any act that is certified by the Secretary of the 7reasury---in concurrence with the
Secretary of State, and the Attorney General of the United States---to be ar acv of terrorism; to be a violent act or
an act that is dangerous to human life, property, or infrastructure; to KhwvGs«esulted in damage within the United
States, or outside the United States in the case of certain air carr.ars) or vessels or the premises of a United
States mission; and to have been committed by an individual o; individuals as part of an effort to coerce the
civilian population of the United States or to influence the ‘@o.icy or affect the conduct of the United States

Government by coercion.

YOU SHOULD KNOW THAT WHERE COVERAGE, icy PROVIDED FOR LOSSES RESULTING FROM
CERTIFIED ACTS OF TERRORISM, SUCH LOSS~LS PIAY BE PARTIALLY REIMBURSED BY THE UNITED
STATES GOVERNMENT UNDER A FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, SUCH
POLICIES MAY CONTAIN OTHER EXCLWSIONS WHICH MIGHT AFFECT COVERAGE, SUCH AS AN
EXCLUSION FOR NUCLEAR EVENTS. UNSER THE FORMULA, THE UNITED STATES GOVERNMENT
GENERALLY REIMBURSES 85% OF*CovcRED TERRORISM LOSSES EXCEEDING THE STATUTORILY
ESTABLISHED DEDUCTIBLE PAID 2S. THE INSURANCE COMPANY PROVIDING THE COVERAGE. THE
PREMIUM FOR THIS COVERAGF {\;PROVIDED BELOW AND DOES NOT INCLUDE ANY CHARGES FOR
THE PORTION OF LOSS THAT "AY BE COVERED BY THE FEDERAL GOVERNMENT UNDER THE ACT.

YOU SHOULD ALSO KNOV.SHAT THE TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A
$100 BILLION CAP TH).T LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS’
LIABIITY FOR LOSSE2.,.ESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF
SUCH LOSSES IM_ANYT ONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED
LOSSES FOR,A\.’>!NSURERS EXCEED $100 BILLION, COVERAGE MAY BE REDUCED.

You elected \¥CT to purchase terrorism coverage under the Act at the price indicated. ACCORDINGLY, WE
WILL N@G?-RROVIDE THIS COVERAGE AND YOU DO NOT OWE THE ADDITIONAL PREMIUM FOR THAT
COVEFAGE INDICATED BELOW.

 

 

Terfarism coverage described by the Act under your policy was made available to you for
add tional premium in the amount of $ 25,782 , however you elected to decline such coverage.

 

 

 

 

TRIA15c (01/08)

 

APP 0577

 
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 65 of 71

¥

ACE Producer Compensation
Practices & Policies

ACE believes that policyholders should have access to information about ACE's practices and*policies related to the
payment of compensation to brokers and independent agents. You can obtain that informatiu: ’y accessing our website
at hitp:/Awww.aceproducercompensation.com or by calling the following toll-free telephone muimber: 1-866-512-2862.

ALL-20887 (10/06)
APP 0578
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 66 of 71

IL P 001 01 04

U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGI:
ASSETS CONTROL ("OFAC")
ADVISORY NOTICE TO POLICYHOLDERS

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provis.ons of your policy. You
should read your policy and review your Declarations page for complete information on the ca. srages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives issued by
OFAC. Please read this Notice carefully.

The Office of Foreign Assets Control (OFAC) administers and enforces sancione policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:

@ Foreign agents;

@ Front organizations;

® Terrorists;

® Terrorist organizations; and
@ Narcotics traffickers;

as "Specially Designated Nationals and Blocked Persons". This lis’ can be located on the United States Treasury's web
site — http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that yO...oy any other insured, or any person or entity claiming the
benefits of this insurance has violated U.S. sanctions law onis9a Specially Designated National and Blocked Person, as
identified by OFAC, this insurance will be considered a blocee or frozen contract and all provisions of this insurance are
immediately subject to OFAC. When an insurance pé'tcy is considered to be such a blocked or frozen contract, no
payments nor premium refunds may be made without auciorization from OFAC. Other limitations on the premiums and
payments also apply.

IL P 001 01 04 © ISO Properties, Inc., 2004 Page 1 of 1
APP 0579
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 67 of 71

ACE INLAND MARINE - IMPORTANT NOTICE
NOTIFICATION OF CLAIMS

To our Brokers/Agents-To Be Kept With Policy

What to do when Loss Occurs:

1.

Upon knowledge of any occurrence likely to give rise to a claim=sreunder, “you” must give
immediate notice to :

ACE USA Property Claims

One Beaver Valley Road, Suite 4E
Wilmington, Delaware 19803

E-Mail: propertyfirstnotices@acegroup.com

Fax: (302) 476-7855

Phone: (800) 433-0385

 

2. ACE Inland Marine claims cannot be %rocessed through any other facility and must be
reported as indicated above.

3. Adjustors can only be assigneavoy or with the specific authorization of the ACE USA
Property Claims Department

ACE0724 (06/12) Copyright 2012 leg Page 1 of 1

APP 0580
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 68 of 71

ESCALATION CLAUSE ENDORSEMENT

 

Named Insured

Manchester Austin, LLC

Endorsement Number

 

Policy Symbol Policy Number
IMC 108909726 001

 

 

Policy Period
11/05/2014 To 08/05/2017

 

Effective Date of /-7 Jjarsement

 

Issued By (Name of Insurance Company)
ACE American Insurance Company

 

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FC,LOWING:

CONSTRUCTION RISK COVERAGE FORM

The Sub-limit of Insurance for Physical LOSS to the INSURED PROJECT stated or™.ie Declarations is considered an
estimate. Should any increase in the Estimated Completed Value of the INSLIRED PROJECT occur, the Sub-limit of
Insurance for Physical LOSS to the INSURED PROJECT will automatically inctease to reflect the change concurrently,
subject to a maximum increase of 10% of the original Sub-limit of Insurampe*stated on the Declarations. The Per

OCCURRENCE Limit of Insurance stated on the Declarations will increase byic¢ same amount.

This clause does not apply to other Sub-limits of Insurance, including Deity in Opening, if endorsed to this Policy, nor
does it apply to the Annual Aggregate Sub-limits of Insurance.

The NAMED INSURED must report the increase in value to the Sompany within 90 days of it being known to the

NAMED INSURED and pay an additional premium at the rates $:xteU elsewhere in this Policy.

All other terms and conditions remain unchanged.

ACE0768 (10/13)

Copyright 2013

Page 1 of 1
APP 0581

 
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 69 of 71

ORDINANCE OR LAW COVERAGE ENDORSEMENT

 

Named Insured

Manchester Austin, LLC

Endorsement Number

 

Policy Symbol
IMC

108909726 001 11/05/2014 To 08/05/2017

 

 

 

 

 

Issued By (Name of Insurance Company)
ACE American Insurance Company

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FC}LOWING:

CONSTRUCTION RISK COVERAGE FORM

PART C EXTENSIONS OF COVERAGE, Item 13 is deleted in its entirety and repi&ved by the following:

13. Ordinance or Law

If the repair of direct physical LOSS to insured property caused“5y~an insured peril becomes subject to the

enforcement of any ordinance or law that is in force at the time o’ dir@ct physical LOSS and that:

A. Requires the demolition of parts of the undamaged insurec property; or

B. Regulates the construction or repair of damaged insuré:a property;

then the Company will pay up to the Sub-limits of Insu(@m%se stated below for:

1.

2.

The value of such undamaged part o. the insured property which must be demolished;

The cost of demolishing the undamaged insured property and clearing the site of debris
from such demolition;

The increased cost of repair,and/or reconstruction of the damaged and undamaged insured
property on the same site-ard limited to the minimum requirements of such ordinance or
law regulating the repaiicy reconstruction of the damaged insured property on the same
site. However, the Cempany will not pay for any increased cost of repair or reconstruction
unless the damaged it'sured property is actually rebuilt or replaced.

The Company will not pay the 1ellowing costs:

ACE0769 (10/13)

Cost of demain or increased cost of repair or reconstruction, debris removal, or other
consequen.'2: loss caused by the enforcement of any ordinance or law regulating asbestos
or other'qa):ardous material;

Ceést of any governmental direction or request declaring that asbestos or other hazardous
meierial present in, part of or utilized on any damaged or undamaged portion of insured
property that can no longer be used for the purpose for which it was intended or installed
and must be removed, modified or abated.

Cost of demolition or increased cost of repair or reconstruction, debris removal, or other
consequential loss caused by the enforcement of any ordinance or law regulating
CONTAMINANTS OR POLLUTANTS; or

Cost of compliance with the enforcement of any ordinance or law which the NAMED
INSURED or owner would have otherwise been required to comply by nature of such
ordinance or law in the absence of any direct physical LOSS covered by this Policy.

Copyright 01s lisa Page 1 of 2
APP 0582

Policy Number Policy Period Effective Date of /-p Jarsement

 
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 70 of 71

Sub-limits of Insurance

These Sub-limits of Insurance are part of and not in addition to the Limit of Insurance per OCCURRENCE stated
on the Declarations.

COVERAGE 1. $lncluded
COVERAGE 2. $50,000,000
COVERAGE 3. $50,000,000

All Ordinance or Law Coverages in any one OCCURRENCE § Included

All other terms and conditions remain unchanged.

ACE0769 (10/13) Copyright 2013 led Page 2 of 2
APP 0583
Case 1:19-cv-00630-RP Document 1-28 Filed 06/18/19 Page 71 of 71

 

 

 

SIGNATURES
Named Insured Endorsement Number
Manchester Austin, LLC
Policy Symbol Policy Number Policy Period Effective Date of Endorsement
IMC 108909726 001 11/05/2014 to 08/05/2017

 

 

 

 

Issued By (Name of Insurance Company)
ACE American Insurance Company

 

Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the prepa. \ition of the policy.

THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE GOMPANY NAMED ON
THE FIRST PAGE OF THE DECLARATIONS.

By signing and delivering the policy to you, we state that it is a va‘. contract.

INDEMNITY INSURANCE COMPANY OF NORTH AMERIC:’ @, stock company)
BANKERS STANDARD FIRE AND MARINE COMPANY <A stock company)
BANKERS STANDARD INSURANCE COMPANY (’c“tock company)

ACE AMERICAN INSURANCE COMPANY (A etock company)

ACE PROPERTY AND CASUALTY INSURANCE COwiPANY (A stock company)
INSURANCE COMPANY OF NORTH AME#.3A (A stock company)
PACIFIC EMPLOYERS INSURANCE C@N.SANY (A stock company)

ACE FIRE UNDERWRITERS INSURANGL.COMPANY (A stock company)
WESTCHESTER FIRE INSURANC’CUMPANY (A stock company)

436 Walnut Street, P.O. Box 100€.Pr, ladelphia, Pennsylvania 19106-3703

  

Ret tce & (ahie”

REBECCA L. COLLINS, Secretary JOHN J. LUPICA, President

 

Authorized Representative

CC-1K11h (03/14) Page 1 of 1

APP 0584

 
